UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2015 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Condomínio São Luiz Av. Presidente Juscelino Kubitschek, 1830 Torre I - 8º Andar - Itaim Bibi 04543-900 - São Paulo - SP - Brasil Tel: (5511) 2573-3000 ey.com.br A free translation from Portuguese into English of Independent Auditor’s Report on interim financial information prepared in Brazilian currency in accordance with accounting practices adopted in Brazil and International Financial Reporting Standards (IFRS) issued by the International Accounting Standards Board (IASB) Independent auditor’s report on interim financial information The Shareholders, Board of Directors and Officers Telefônica Brasil S.A. São Paulo - SP We have reviewed the individual and consolidated interim financial information of Telefônica Brasil S.A., (“Company”), contained in the Quarterly Information Form (Informações Trimestrais - ITR) for the period ended on September 30, 2015, which comprise the balance sheet as at September 30, 2015 and the related statements of income and of comprehensive income for the three-month and nine-month period ended on September 30, 2015, and changes in equity and of cash flows for the nine-month period then ended, including other explanatory information. Management is responsible for the preparation of the individual and consolidated interim financial information in accordance with Accounting Standard CPC 21 (R1) Interim Financial Reporting (Demonstração Intermediaria) and with IAS 34 – Interim Financial Reporting, issued by the International Accounting Standards Board (IASB), as well as for the presentation of this information in conformity with the standards issued by the Brazilian Securities and Exchange Commission (CVM) applicable to the preparation of Quarterly Information Form (ITR). Our responsibility is to express a conclusion on this interim financial information based on our review. Scope of review We conducted our review in accordance with Brazilian and International Standards on Review Engagements (NBC TR 2410 - Revisão de Informações Intermediárias Executada pelo Auditor da Entidade and ISRE 2410 - Review of Interim Financial Information Performed by the Independent Auditor of the Entity, respectively). A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with auditing standards and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion on the individual and consolidated interim financial information Based on our review, nothing has come to our attention that causes us to believe that the individual and consolidated interim financial information included in the Quarterly Information Form (ITR) referred to above was not prepared, in all material respects, in accordance with CPC 21 (R1) and IAS 34 applicable to the preparation of the Quarterly Information Form (ITR), and presented consistently with the rules issued by the Brazilian Securities and Exchange Commission (CVM). Condomínio São Luiz Av. Presidente Juscelino Kubitschek, 1830 Torre I - 8º Andar - Itaim Bibi 04543-900 - São Paulo - SP - Brasil Tel: (5511) 2573-3000 ey.com.br Other matters Statements of value added We have also reviewed the individual and consolidated interim Value Added Statement for the nine-month period ended on September 30, 2015, prepared under management’s responsibility, whose presentation in the interim financial information is required by rules issued by the Brazilian Securities and Exchange Commission (CVM) applicable to preparation of the Quarterly Information Form (ITR), and as supplementary information under IFRS, which do not require Value Added Statement presentation. This statement has been subject to the same review procedures previously described and, based on our review, nothing has come to our attention that causes us to believe that it is not fairly presented, in all material respects, in relation to the overall accompanying interim financial information. Audit of the balance sheet as of December 31, 2014 and review of the interim statements of income and of comprehensive income for three-month and nine-months period ended on September 30, 2014, and statements of changes in equity and of cash flows for the nine-month period ended on September 30, 2014. The balance sheet as of December 31, 2014, presented for comparison purposes, was previously audited by other independent auditors, who issued an unmodified report dated February 12, 2015. In addition, the interim statements of income and of comprehensive income for three-month and nine-month period ended on September 30, 2014, and statements of changes in equity, of cash flows and of value added for the nine-month period ended September 30, 2014, presented for comparison purposes, were reviewed by other independent auditors, who issued an unmodified report dated November 10, 2014. São Paulo, November 4, 2015 ERNST & YOUNG Auditores Independentes S.S. CRC-2SP015199/O-6 Cássio de Oliveira Barbosa Accountant CRC-1SP269018/O-7 Héctor Ezequiel Rodríguez Padilla Accountant CRC-1SP299427/O-9 TELEFÔNICA BRASIL S. A. Balance sheets September 30, 2015 and December 31, 2014 (In thousands of reais) Company Consolidated Company Consolidated ASSETS Note LIABILITIES AND EQUITY Note Current assets 16,072,988 14,754,381 19,033,030 15,517,368 Current liabilities 16,713,652 16,102,171 20,543,719 16,011,006 Cash and cash equivalents 4 5,293,875 3,835,304 6,315,241 4,692,689 Personnel, charges and social benefits 14 517,996 585,770 717,041 591,381 Trade accounts receivable, net 5 6,879,814 6,470,764 8,169,311 6,724,061 Trade accounts payable 15 7,302,315 7,675,632 8,001,500 7,641,191 Inventories 6 597,249 458,488 647,151 479,801 Taxes, rates and contributions 16 1,047,733 1,236,330 1,503,420 1,281,673 Dividends and Interest on Equity (IOE) 17 - 174,726 - - Dividends and Interest on Equity (IOE) 17 3,591,124 1,495,321 3,591,124 1,495,321 Prepaid expenses 9 499,012 300,567 542,909 303,551 Provisions and contingencies 18 845,473 674,276 863,563 674,276 Taxes recoverable 7.1 1,968,971 2,163,404 2,224,794 2,202,662 Deferred revenues 19 600,128 704,589 604,072 717,019 Judicial deposits and garnishments 8 211,098 202,169 211,098 202,169 Loans, financing, finance lease and contingent consideration 20 683,725 1,509,471 3,136,950 1,509,471 Derivative transactions 33 83,351 613,939 507,734 613,939 Debentures 20 776,598 755,047 776,598 755,047 Other assets 10 539,618 535,020 414,792 298,496 Derivative transactions 33 33,361 23,011 33,361 23,011 Other liabilities 21 1,315,199 1,442,724 1,316,090 1,322,616 Noncurrent assets 80,339,746 58,382,747 83,174,797 57,547,920 Short-term investments pledged as collateral 94,162 125,343 113,031 125,353 Noncurrent liabilities 12,295,883 12,084,862 14,260,909 12,104,187 Trade accounts receivable, net 5 237,528 190,288 352,191 299,405 Personnel, charges and social benefits 14 22,214 118,829 22,244 118,829 Taxes recoverable 7.1 348,930 340,205 409,643 340,205 Taxes, rates and contributions 16 57,545 41,379 87,343 67,126 Deferred taxes 7.2 24,393 40,704 459,431 144,817 Provisions and contingencies 18 4,898,317 4,440,756 5,580,586 4,461,654 Prepaid expenses 9 27,539 24,346 29,315 26,223 Deferred revenues 19 443,358 480,957 443,940 482,782 Judicial deposits and garnishments 8 4,786,990 4,514,783 5,397,777 4,543,056 Loans, financing, finance lease and contingent consideration 20 2,231,464 2,123,126 3,409,969 2,123,126 Derivative transactions 33 277,777 152,843 277,777 152,843 Debentures 20 3,419,731 3,411,616 3,419,731 3,411,616 Other assets 10 67,217 94,703 73,262 94,925 Derivative transactions 33 36,780 24,133 36,780 24,133 Investments 11 22,888,389 1,445,014 105,537 79,805 Post-employment benefit plan obligations 32 489,731 456,129 489,731 456,129 Property and equipment, net 12 21,349,788 20,381,731 30,624,916 20,453,864 Other liabilities 21 696,743 987,937 770,585 958,792 Intangible assets, net 13 30,237,033 31,072,787 45,331,917 31,287,424 Equity 67,403,199 44,950,095 67,403,199 44,950,095 Capital 22 63,571,416 37,798,110 63,571,416 37,798,110 Premium on acquisition of noncontrolling interests 22 (70,448) (70,448) (70,448) (70,448) Capital reserves 22 1,343,797 2,686,897 1,343,797 2,686,897 Income reserves 22 1,537,441 1,534,479 1,537,441 1,534,479 Retained earnings 22 1,001,361 - 1,001,361 - Proposed additional dividend 22 - 2,768,592 - 2,768,592 Other comprehensive income 22 19,632 232,465 19,632 232,465 TOTAL ASSETS 96,412,734 73,137,128 102,207,827 73,065,288 TOTAL LIABILITIES AND EQUITY 96,412,734 73,137,128 102,207,827 73,065,288 TELEFÔNICA BRASIL S. A. Income Statements Three and nine-month periods ended September 30, 2015 and 2014 (In thousands of reais) Company Consolidated Three-month period ended Nine-month period ended Three-month period ended Nine-month period ended Note Net operating revenue 23 8,536,988 8,190,690 25,373,145 24,508,982 10,580,780 8,723,915 29,525,983 25,952,439 Cost of sales and services 24 (4,315,136) (4,041,900) (12,907,993) (12,123,661) (5,381,782) (4,293,624) (14,987,070) (12,806,037) Gross profit 4,221,852 4,148,790 12,465,152 12,385,321 5,198,998 4,430,291 14,538,913 13,146,402 Operating income (expenses) Selling expenses 24 (2,759,439) (2,587,396) (8,128,580) (7,625,313) (3,193,538) (2,608,272) (8,875,775) (7,685,284) General and administrative expenses 24 (395,064) (464,403) (1,272,797) (1,393,564) (488,001) (470,815) (1,449,255) (1,414,337) Other operating income 25 160,446 122,890 404,158 347,722 178,767 127,417 439,224 375,279 Other operating expenses 25 (300,546) (246,868) (814,943) (711,913) (361,715) (241,627) (900,794) (709,157) Operating income 927,249 973,013 2,652,990 3,002,253 1,334,511 1,236,994 3,752,313 3,712,903 Financial revenues 26 301,578 298,371 976,982 503,506 990,715 331,789 1,700,435 563,527 Financial expenses 26 (428,578) (409,702) (1,296,533) (856,068) (1,249,255) (408,181) (2,348,354) (840,297) Equity pickup 11 180,783 202,400 508,235 525,753 797 5,043 1,469 6,502 Income before taxes 981,032 1,064,082 2,841,674 3,175,444 1,076,768 1,165,645 3,105,863 3,442,635 Income and social contribution taxes 27 (94,867) (41,757) (505,974) 500,304 (190,603) (143,320) (770,163) 233,113 Net income for the period 886,165 1,022,325 2,335,700 3,675,748 886,165 1,022,325 2,335,700 3,675,748 Basic and diluted earnings per share (in R$) Common shares 28 0.49 0.85 1.54 3.07 Preferred shares 28 0.54 0.94 1.69 3.38 TELEFÔNICA BRASIL S.A. Statements of changes in equity Nine-month periods ended September 30, 2015 and 2014 (In thousands of reais) Capital reserves Income reserves Capital Premium on acquisition of noncontrolling interests Special goodwill reserve Other capital reserves Treasury stock Legal reserve Tax incentives Retained earnings Proposed additional dividend Other comprehensive income Company’s equity Balances at December 31, 2013 37,798,110 63,074 2,735,930 1,285,797 1,699 - 1,175,538 16,849 42,894,442 Proposed additional dividend for 2013 - (1,175,538) - (1,175,538) Unclaimed dividends and interest on equity - 109,518 - - 109,518 Corporate Income Tax Return (DIPJ) adjustment - tax incentives - Other comprehensive income - 24,356 24,356 Net income for the period - 3,675,748 - - 3,675,748 Interim interest on equity - (847,552) - - (847,552) Balances at September 30, 2014 37,798,110 63,074 2,735,930 1,285,797 1,699 2,937,714 - 41,205 44,680,974 Proposed additional dividend for 2013 - Unclaimed dividends and interest on equity - 97,924 - - 97,924 Corporate Income Tax Return (DIPJ) adjustment - tax incentives - 150 (150) - - - Other comprehensive income - (36,526) - 191,260 154,734 Net income for the period - 1,260,911 - - 1,260,911 Allocation of income: Legal reserve - 246,833 - (246,833) - - - Interim interest on equity - (1,244,448) - - (1,244,448) Interim dividends - Proposed additional dividend - (2,768,592) 2,768,592 - - Balances at December 31, 2014 37,798,110 63,074 2,735,930 1,532,630 1,849 - 2,768,592 232,465 44,950,095 Proposed additional dividend for 2014 - (2,768,592) - (2,768,592) Unclaimed dividends and interest on equity - 58,623 - - 58,623 Corporate Income Tax Return (DIPJ) adjustment - tax incentives - 2,962 (2,962) - - - Cancelation of treasury stock, according to the Special Shareholders' Meeting held on 03/12/15 - - - (112,107) 112,107 - Capital increase - Special Shareholders’ Meeting held on 04/28/15 15,812,000 - 15,812,000 Direct costs on capital increases (net of taxes), according to the Special Shareholders' Meeting held on 04/30/15 - - - (62,812) - (62,812) Capital increase - Special Shareholders’ Meeting held on 04/30/15 295,285 - 295,285 Direct costs on capital increases (net of taxes), according to the Special Shareholders' Meeting held on 04/30/15 - - - (3,776) - (3,776) Capital increase - Merger of GVTPart shares - Special Shareholders’ Meeting held on 05/28/15 9,666,021 - - (1,188,707) - 8,477,314 Dissenters' right - Acquisition of GVTPart. - (87,805) - (87,805) Other comprehensive income - (212,833) (212,833) Net income for the period - 2,335,700 - - 2,335,700 Interim interest on equity - (1,120,000) - - (1,120,000) Interim dividends - (270,000) - - (270,000) Balances at September 30, 2015 63,571,416 63,074 1,368,528 1,532,630 4,811 1,001,361 - 19,632 67,403,199 Outstanding shares (in thousands) 1,688,694 VPA - Equity value of Company’s shares (in R$) 39.91 TELEFÔNICA BRASIL S. A. Statements of comprehensive income (loss) Three and nine-month periods ended September 30, 2015 and 2014 (In thousands of reais) Company Consolidated Three-month period ended Nine-month period ended Three-month period ended Nine-month period ended Net income for the period 886,165 1,022,325 2,335,700 3,675,748 886,165 1,022,325 2,335,700 3,675,748 Unrealized losses on investments available for sale (607) (1,637) (5,178) (854) (607) (1,637) (5,178) Taxes 291 206 557 1,760 291 206 557 1,760 (563) (401) (1,080) (3,418) (563) (401) (1,080) (3,418) Gains (losses) on derivative transactions 45,829 (359,932) 47,423 (22,719) 45,829 (359,779) 47,423 Taxes 7,737 (15,582) 122,377 (16,124) 7,737 (15,582) 122,377 (16,124) (15,020) 30,247 (237,555) 31,299 (14,982) 30,247 (237,402) 31,299 Cumulative Translation Adjustments (CTA) on transactions in foreign currency 20,690 1,604 25,900 (3,525) 20,690 1,604 25,900 (3,525) Other comprehensive income, net to be reclassified to P&L in subsequent periods 5,107 31,450 24,356 5,145 31,450 24,356 Other comprehensive income - 444 - (251) - Interest held in comprehensive income of subsidiaries 482 - (98) - Other comprehensive income, net to be reclassified to P&L in subsequent periods 482 - - 444 - - Comprehensive income for the period, net of taxes 891,754 1,053,775 2,122,867 3,700,104 891,754 1,053,775 2,122,867 3,700,104 TELEFÔNICA BRASIL S. A. Cash flow statements Nine-month periods ended September 30, 2015 and 2014 (In thousands of reais) Company Consolidated Six-month period ended Net cash from operating activities 4,537,291 5,345,267 5,847,915 6,425,719 Expenses (revenue) not representing changes in cash 9,175,286 8,277,110 11,292,129 9,048,020 Income before taxes 2,841,674 3,175,444 3,105,863 3,442,635 Depreciation and amortization 4,219,008 3,926,696 4,944,926 3,942,954 Exchange gains (losses) on loans 63,930 238,939 63,930 Monetary gains 212,673 21,979 202,798 (9,191) Equity pickup (508,235) (525,753) (1,469) (6,502) Losses on write-off/disposal of assets 32,727 42,782 42,742 41,329 Estimated impairment losses on accounts receivable 824,644 613,146 958,588 658,832 (Reversal of) provision for trade accounts payable 328,489 26,311 381,192 (14,968) Write-offs and reversals for impairment of realizable value of inventories (12,641) (23,431) (16,218) Private pension plans and other post-employment benefits 32,392 23,643 32,380 23,633 Provisions for tax, civil, labor and regulatory contingencies 653,119 376,990 707,952 377,003 Interest expenses 576,612 530,937 649,997 530,937 Other 46,390 13,646 51,652 13,646 Changes in operating assets and liabilities: Trade accounts receivable (1,280,934) (1,242,136) (1,509,246) (1,275,898) Inventories (116,938) (16,698) (139,278) 2,388 Taxes recoverable (213,381) 86,748 (280,487) 75,677 Prepaid expenses (91,973) (99,078) (74,684) (98,399) Other current assets (13,437) (407,548) (114,917) 48,688 Other noncurrent assets (136,204) (12,539) (164,467) (14,979) Personnel, charges and social benefits 85,961 (141,914) 85,790 Trade accounts payable (531,189) (231,809) (703,872) (110,299) Taxes, charges and contributions (95,669) 313,258 (14,609) 312,747 Interest paid (616,149) (607,079) (689,452) (607,079) Income and social contribution taxes paid - (520,740) (321,668) (705,397) Other current liabilities (917,984) (337,686) (838,822) (362,595) Other noncurrent liabilities (459,748) 57,503 (450,798) 27,055 Net cash from investing activities Acquisitions of property and equipment and intangible assets (net of donations) (4,217,506) (5,088,440) (4,238,807) Cash from disposal of property and equipment 16,054 12,065 16,268 13,060 Acquisition of company, net of cash and cash equivalents acquired in the amount of R$399,241 - (8,504,713) - Capital increase in subsidiary (4,087,040) - - - Other - - (172,010) - Redemption (realization) of judicial deposits 6,044 (136,455) (3,247) (106,953) Dividends and interest on equity received 698,911 1,140 8 1,140 Net payment of derivative agreements in the acquisition of company 682,695 - 682,695 - Net cash from financing activities 12,994,899 8,844,076 Payments of loans and financing and debentures (714,493) (5,802,015) (714,493) Loans taken out and debentures acquired 12,580 262,320 12,580 262,320 Net payment of derivative agreements 332,897 (55,770) 542,828 (55,770) Payments referring to reverse split of shares (198) (143) (198) Capital increase 16,107,285 - 16,107,285 - Direct costs for capital increase - (86,758) - Dissenters' right (87,805) - (87,805) - Dividends and interest on equity paid (1,752,612) (1,841,896) (1,752,612) Total cash (provided by) used in financing activities 12,994,899 8,844,076 Increase (decrease) in cash and cash equivalents 1,458,571 1,622,552 Cash and cash equivalents at beginning of period 3,835,304 6,311,299 4,692,689 6,543,936 Cash and cash equivalents at end of period 5,293,875 5,055,057 6,315,241 6,377,342 Changes in cash and cash equivalents for the period 1,458,571 1,622,552 TELEFÔNICA BRASIL S. A. Statements of value added Nine-month periods ended September 30, 2015 and 2014 (In thousands of reais) Company Consolidated Six-month period ended Revenues 34,488,318 33,336,040 39,859,025 35,074,118 Sales of goods and services 34,787,087 33,465,912 39,962,840 35,222,119 Other revenues 525,875 483,274 854,773 510,831 Estimated impairment losses on accounts receivable (613,146) (958,588) (658,832) Inputs acquired from third parties Cost of sales and services (7,359,385) (8,827,999) (8,106,739) Materials, electric energy, third-party services and other (6,009,595) (6,686,192) (6,039,609) Loss/recovery of assets (6,632) (25,556) (17,644) (20,525) Gross value added 20,872,069 19,941,504 24,327,190 20,907,245 Retentions Depreciation and amortization (4,219,008) (3,926,696) (4,944,926) (3,942,954) Net value added produced 16,653,061 16,014,808 19,382,264 16,964,291 Value added received in transfer 1,485,217 1,029,259 1,701,904 570,029 Equity pickup 508,235 525,753 1,469 6,502 Financial revenues 976,982 503,506 1,700,435 563,527 Total value added to be distributed 18,138,278 17,044,067 21,084,168 17,534,320 Distribution of value added Personnel, charges and social benefits (1,955,549) (2,548,140) (1,972,749) Direct compensation (1,443,751) (1,356,247) (1,810,336) (1,368,024) Benefits (505,003) (501,541) (617,991) (505,999) Unemployment Compensation Fund (FGTS) (96,825) (97,761) (119,813) (98,726) Taxes, rates and contributions (10,984,501) (9,234,913) (12,219,756) (9,719,979) Federal (3,486,553) (2,261,638) (4,067,893) (2,663,678) State (7,445,828) (6,926,238) (8,011,626) (6,934,745) Municipal (52,120) (47,037) (140,237) (121,556) Debt remuneration (2,772,498) (2,177,857) (3,980,572) (2,165,844) Interest (1,245,530) (852,437) (2,298,714) (836,265) Leases (1,526,968) (1,325,420) (1,681,858) (1,329,579) Equity remuneration (2,335,700) (3,675,748) (2,335,700) (3,675,748) Retained profits (2,335,700) (3,675,748) (2,335,700) (3,675,748) Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) 1) OPERATIONS a) Background information Telefônica Brasil S.A. (“Company” or “Telefônica Brasil”) is a publicly-traded corporation operating in telecommunication services and in the performance of activities that are necessary or useful in the rendering of such services, in conformity with the concessions and authorizations it has been granted. The Company, headquartered at Avenida Engenheiro Luiz Carlos Berrini, No. 1376, in the city and State of São Paulo, Brazil, is a member of Telefónica Group (“Group”), the telecommunications industry leader in Spain, also present in various European and Latin American countries. At September 30, 2015 and December 31, 2014, Telefónica S.A. (“Telefónica”), the Group holding company based in Spain, held a total direct and indirect interest in the Company (Note 22) of 73.58% and 73.81%, respectively (note 22). The Company is listed in the Brazilian Securities and Exchange Commission (CVM) as a publicly-held company under Category A (issuers authorized to trade any marketable securities) and has shares traded on the São Paulo Stock Exchange (“BM&FBovespa”). The Company is also listed in the Securities and Exchange Commission (“SEC”), of the United States of America, and its American Depositary Shares (“ADSs”) are classified under level II, backed only by preferred shares and traded in the New York Stock Exchange (“NYSE”). b) Operations The Company is primarily engaged in rendering land-line telephone and data services in the state of São Paulo, under Fixed Switched Telephone Service Concession Arrangement (“STFC”) and Multimedia Communication Service (“SCM”) authorization, respectively. Also, the Company is authorized to render STFC services in Regions I and II of the General Service Concession Plan (“PGO”) and other telecommunications services, such as SCM (data communication, including broadband internet), SMP (Personal Communication Services) and SEAC (Conditional Access Audiovisual Services), especially by means of DTH and cable technologies. Service concessions and authorizations are granted by Brazil’s Telecommunications Regulatory Agency (“ANATEL”), under the terms of Law No. 9472 of July 16, 1997 - General Telecommunications Law (“Lei Geral das Telecomunicações” - LGT), amended by Laws No. 9986 of July 18, 2000 and No. 12485 of September 12, 2011. Operation of such concessions is subject to supplementary regulations and plans. b.1) STFC service concession arrangement The Company is the grantee on an STFC concession to render land-line services in the local network and national long distance calls originated in sector 31 of Region III, which comprises the state of São Paulo (except for cities within sector 33), as established in the General Service Concession Plan (PGO). In accordance with the service concession arrangement, every two years, during the arrangement’s 20-year term, the Company shall pay a fee equivalent to 2% of its prior-year STFC revenue, net of applicable taxes and social contribution taxes (Note 21). The Company’s current STFC service concession arrangement is effective until December 31, 2025, and may be subject to reviews on December 31, 2015 and December 31, 2020. Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) Global Village Telecom S.A. (“GVT”), a wholly-owned subsidiary of GVT Participações S.A. (“GVTPart”), is engaged in the provision of STFC, SCM and pay-TV (SEAC) services throughout Brazil. ANATEL granted GVT the right to operate STFC in Region II of the PGO and a license to operate local and long-distance services in the Brazilian territory. In November 2006, GVT received the remaining licenses of STFC services for all of the Brazilian regions (the company was authorized to provide such services only in part of these regions). This granted the company the STFC license for the whole territory. GVT also has licenses to provide SCM and SEAC services in the entire Brazilian territory. GVT is the controlling shareholder of POP Internet Ltda. (“POP”) and Innoweb Ltda. (“Innoweb”), Brazil-based entities operating in the telecommunications industry. b.2) SMP authorization arrangement The Company operates SMP services, in accordance with the authorizations it has been given. Frequency authorizations granted by ANATEL may be renewed only once, over a 15-year period, through payment, every two years after the first renewal, of fees equivalent to 2% of the Company’s prior-year revenue, net of taxes and social contribution taxes, related to the application of the Basic and Alternative Service Plans (Note 21). The information on the areas of operation (regions) and due dates of the radiofrequency authorizations is the same of Note 1b2) – “SMP Authorization Arrangements”, as disclosed in the financial statements at December 31, 2014. c) Agreement between Telefónica S.A. and Telecom Italia, S.p.A. TELCO S.p.A. (“TELCO”) has a 22.4% interest with voting rights in Telecom Italia, S.p.A. (“Telecom Italia”), and is the majority shareholder of this company. Telefónica S.A. holds an indirect control in Telefónica Brasil and Telecom Italia holds an indirect interest in TIM S.A. (“TIM”), a Brazilian telecommunications company. Neither Telefónica, nor Telefônica Brasil or any other affiliate of Telefónica interfere in, are involved with or have decision-making powers over TIM operations in Brazil, also being lawfully and contractually forbidden to exercise any type of political power derived from indirect interest in relation to TIM operations in Brazil. TIM (Brazil) and Telefônica Brasil compete in all markets in which they operate in Brazil under permanent competitive stress and, in this context, as well as in relation to the other economic players in the telecommunications industry, maintain usual and customary contractual relations with one another (many of which are regulated and inspected by ANATEL) and/or which, as applicable, are informed to ANATEL and Brazil’s Administrative Council for Economic Defense (CADE), concerning the commitments assumed before these agencies so as to ensure total independence of their operations. On September 24, 2013, Telefónica S.A. entered into an agreement with the other shareholders of TELCO whereby Telefónica subscribed and paid up capital in TELCO through a contribution of 324 million euros, receiving shares without voting rights of TELCO as consideration. As a result of this capital increase, the share capital of Telefónica with voting rights in TELCO remained unchanged, although their economic participation rose to 66%. Thus, the governance of TELCO, as well as the obligations of Telefónica S.A. to abstain from participating in or influencing the decisions that impact the industries where they both operate, remained unchanged. In the same document, the Italian shareholders of TELCO granted to Telefónica the option to acquire all TELCO’s shares, and such option is conditioned on prior competition defense and telecommunications approvals that are required (including in Brazil and Argentina). Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) On June 16, 2014, the Italian shareholders of TELCO decided to exercise their rights to request spin-off ensured by the Shareholders' Agreement of the company. This spin-off was approved by the Annual Shareholders’ Meeting of TELCO held on July 9, 2014, and was subject to prior authorization by relevant authorities, including CADE and ANATEL in Brazil. On December 22, 2014 and March 12, 2015, ANATEL authorized TELCO’s spin-off, in a transaction impacting the swap transaction conducted with Vivendi S.A. (“Vivendi”), based on Rulings No. 429/2014-CD and No. 87/2015-CD, respectively. In the swap transaction agreed by and between Telefónica and Vivendi, Vivendi would exchange all its voting shares and part of its non-voting shares held in the Company for an indirect interest held by Telefónica in Telecom Italia (Note 3), subject to certain conditions, such as prohibiting Vivendi to increase its interest in the Company. The 61 st ordinary session of CADE’s Trial Court, held on March 25, 2015, approved TELCO’s spin-off and the swap transaction agreed upon between Telefónica and Vivendi, subject to the execution of three concentration control agreements. On June 24, 2015, a stock swap operation was closed between Telefónica and Société d’Investissements et de Gestion 108 SAS (“FrHolding108”), whereby FrHolding108 would transfer shares to Telefónica, representing 4.5% of the Company’s capital, in exchange for 1,110,000,000 shares, representing 8.2% of the common shares of Telecom Italia, previously held by TELCO, a subsidiary of Telefónica (Note 22). On July 29, 2015, after the New York Stock Exchange (NYSE) closed, Vivendi sold preferred shares of the Company, representing 4% of its capital. On that same date, the stock swap operation between Telefónica and FrHolding108 was completed. As such, as from that date, FrHolding108 has not held any share equity in the Company (Note 22). d) Corporate Restructuring The Company’s Special Meeting held on May 28, 2015, approved acquisition of all the shares issued by GVTPart. and 675,571 shares of GVT, as well as the incorporation of shares of GVTPart. by the Company. As a consequence of these acts, the Company became the sole shareholder of GVTPart. and indirect controlling company of GVT, Pop Internet Ltda. (“POP”) and Innoweb Ltda. (“Innoweb”) (Note 3). After concluding the aforementioned stages, the Company’s Board of Directors’ meeting held on September 22, 2015 analyzed the proposal of Corporate Restructuring involving the Company, its wholly-owned subsidiary (GVTPart.) and its indirect subsidiaries (GVT and POP), in such a way that at the end of the process, the services rendered by GVT that are not classified as telecommunication services will be centralized by POP and telecommunication services will be centralized by the Company. Considering that in the implementation of the Corporate Reorganization all the companies involved are wholly-owned subsidiary or indirect subsidiaries of the Company, there will not be right of retirement of the Company’s shareholders (on the terms of article 137 of Law No. 6404/76, as amended), since the operations provided for will not affect the shareholding structure and will not result in capital increase and issue of new shares of the Company. The Corporate Restructuring will only be implemented after prior approval by ANATEL, which is in the phase of analysis. Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) 2) BASIS OF PREPARATION AND PRESENTATION OF QUARTERLY INFORMATION 2.1) Statement of Compliance The individual quarterly information (Company) was prepared and is presented in accordance with accounting practices adopted in Brazil, which comprise the rules issued by CVM, and with CPC 21 - Interim Financial Reporting, issued by the Brazilian FASB (CPC), which are in accordance with the International Financial Reporting Standards (IFRS), issued by the International Accounting Standards Board (IASB). The consolidated quarterly information (Consolidated) was prepared and is presented in accordance with CPC 21 and IAS 34 – Interim Financial Reporting, issued by IASB, and CVM rules. At a meeting held on October 21, 2015, the Executive Board authorized the issue of this quarterly information, which was ratified by the Board of Directors at a meeting held on November 4, 2015. 2.2) Basis of preparation and presentation The Company’s Quarterly Information for the nine-month period ended September 30, 2015 is presented in thousands of reais (unless otherwise stated) and was prepared under a going concern assumption. This quarterly information compares the quarters ended September 30, 2015 and 2014, except for balance sheets that compare the positions at September30, 2015 and December 31, 2014. As a result of the consolidation of GVTPart. (Note 3), as of May 1, 2015, the consolidated financial information as at September 30, 2015 is not comparable to the information as at December 31 and September 30, 2014. This quarterly information was prepared pursuant to the accounting principles, practices and criteria consistent with those adopted in preparing the financial statements for the year ended December 31, 2014 (Note 3 – “Summary of Significant Accounting Practices”) and must be analyzed jointly with the referred to financial statements. Certain accounts in the tables of these notes to quarterly information and the Statement of Value Added were reclassified so as to allow comparison of information for the nine-month periods ended September 30, 2015 and 2014, as applicable. On the date of preparation of this quarterly information, the following IFRS amendments had been published; however, their application was not compulsory: IFRS 9 Financial Instruments, issue of final version: This standard encompasses all phases of the financial instruments project and replaces IAS 39 – Financial Instruments: Recognition and Measurement and all prior versions of IFRS 9. It introduces new requirements for classification and measurement, impairment loss and hedge accounting. This standard is applicable as from the year beginning on January 1, 2018, and its early adoption is not permitted. Its retrospective application is required; however, the presentation of comparative information is not mandatory. Early adoption of previous versions of IFRS 9 (2009, 2010 and 2013) is permitted if the initial application date falls before February 1, 2015. The adoption of IFRS 9 will impact the classification and measurement of the Company’s financial assets, but it will not impact the classification and measurement of its financial liabilities. IFRS 10 and IAS 28 Sale or Contribution of Assets between an Investor and its Associate or Joint Venture, revision: This standard determines the accounting treatment for transactions involving assets between an investor and its associates or joint ventures. This standard is applicable as from the year beginning on January 1, 2016. The Company does not expect any significant impacts on its financial position. Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) IFRS 10, 12 and IAS 28 Investment Entities : Applying the Consolidation Exception, revision: This standard addresses the requirements for financial statements disclosure for an investment entity. This standard is applicable for annual periods beginning on or after January 1, 2017. The Company does not expect any significant impacts on its financial position. IFRS 11 Accounting for Acquisitions of Interests in Joint Operations, revision: The amendments to this standard require that a joint investor, which records the acquisition of interest in a joint operation that is a business, apply the relevant IFRS 3 principles applicable to business combination. The amendments further clarify that the interest previously held in a joint operation is not remeasured upon acquisition of additional interest in the same joint operation, while the joint control is held. In addition, a scope exclusion was added to IFRS 11 in order to specify that the amendments are not applicable when the parties sharing joint control, including the reporting entity, are under the common control of the main controlling party. The amendments apply both to the acquisition of final interest in a joint operation and the acquisition of any additional interest in the same joint operation, and are effective prospectively as from the year beginning on January 1, 2016. The Company does not expect significant impacts on its financial position. IFRS 14 Regulatory Deferral Accounts, issue : This standard is optional and allows a company that conducts rate-regulated activities to continue applying most of its accounting policies on regulatory deferral account balances, upon first-time adoption of IFRS. The companies that adopt IFRS 14 must present regulatory deferral account balances as separate accounts in the balance sheets and in other comprehensive income. This standard requires disclosures on the nature and risks associated with company’s regulated rates and the effects of such regulation on the financial statements. This standard is applicable as from the year beginning on January 1, 2016. The Company does not expect any significant impacts on its financial position, since it has already been preparing its financial statements based on the effective IFRS. IFRS 15 Revenue from Contracts with Customers, issue: This standard requires that an entity recognize revenue, reflecting the consideration expected to be received in exchange of the control over goods or services. When adopted, this standard will replace most part of the current guidance on revenue recognition (standards IAS 11, IAS 18, IFRIC 13, IFRC 15 and IFRIC 18). This standard is applicable as from the year beginning on January 1, 2018, and it may be adopted retrospectively, or using a cumulative effect approach. The Company is evaluating the impacts on its quarterly information and disclosures, and has neither defined the transition method nor determined the potential impacts on its financial reports yet. IAS 1 Disclosure Initiative, review: This standard addresses changes in the overall financial statements of a company. This standard is applicable for annual periods beginning on or after January 1, 2016. The Company does not expect any significant impacts on its financial position. IAS 16 and IAS 38 Clarification of Acceptable Methods of Depreciation and Amortization, revision: The amendments clarify the depreciation and amortization methods, subject to the alignment to the concept of future economic benefits expected from the use of assets over its economic useful life. This standard is applicable for annual periodsbeginning on or after January 1, 2016. The Company does not expect any significant impacts on its financial position. The Company does not early adopt any pronouncement, interpretation or amendment which has been issued, but whose application is notmandatory. Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) 2.3) Basis of consolidation At September 30, 2015 and December 31, 2014, the Company held interest in the following companies: Ownership interest (%) Investees Type of investment At 09.30.15 At 12.31.14 Country (head office) Business activity Telefônica Data S.A. ("TData") Wholly-owned subsidiary 100.00% 100.00% Brazil Telecommunications GVT Participações S.A. ("GVTPart.") (Note 3) Wholly-owned subsidiary 100.00% - Brazil Telecommunications Aliança Atlântica Holging B.V. ("Aliança") Jointly-controlled subsidiary 50.00% 50.00% Netherlands Holding, operating in the telecommunications industry Companhia AIX de Participações ("AIX") Jointly-controlled subsidiary 50.00% 50.00% Brazil Underground telecommunications network Companhia ACT de Participações ("ACT") Jointly-controlled subsidiary 50.00% 50.00% Brazil Technical assistance in telecommunications network Interests held in subsidiaries or jointly-controlled entities are measured under the equity method in the individual quarterly information. In the consolidated quarterly information, investments and all asset and liability balances, revenues and expenses arising from transactions and interest held in subsidiaries are fully eliminated. Investments in jointly-controlled entities are measured under the equity method in the consolidated quarterly information. 3) ACQUISITION OF GVT PARTICIPAÇÕES S.A. Pursuant to and for the purposes of CVM Rule No. 358/02, the Company informed the market that its Special Shareholders’ Meeting (“AGE”) held on May 28, 2015 approved the ratification of the Stock Purchase Agreement and Other Covenants executed by the Company, in the capacity of “ Buyer ”, and Vivendi and its subsidiaries (Société d’Investissements et de Gestion 108 SAS - “FrHolding108” and Société d’Investissements et de Gestion 72 S.A.), in the capacity of “ Sellers ”, whereby all the shares issued by GVTPart were acquired by the Company. Payment for acquisition of GVTPart shares was made as follows: · €4,663,000,000.00 paid in cash after contractual adjustments on the execution date; and · Company-issued shares delivered to FRHolding108 as a result of the merger of GVTPart shares by the Company, representing 12% of the Company’s capital stock after the merger of shares. As a result of the merger of GVTPart shares, the Company’s capital increased by R$9,666,021, with the issuance of 68,597,306 common shares and 134,320,885 preferred shares, all registered, no-par value shares, based on the economic value of merged shares calculated using the discounted cash flow method and on the appraisal report on GVTPart’s economic value prepared by an expert firm, in conformity with article 252, paragraph 1, together with article 8, of Law No. 6404/76. The difference between the economic value of merged shares and the market value of shares issued on the transaction closing date was recognized in “Other Capital Reserves”, in the amount of R$1,188,707. This transaction was subject to obtaining of applicable corporate and regulatory approvals, including from CADE and ANATEL, further to other conditions usually applicable to this type of transaction. The transaction was approved by ANATEL under Act No. 448 of January 22, 2015 and published in the Federal Register (“DOU”) on January 26, 2015, and by CADE at the 61 st ordinary session of its Trial Court, held on March 25, 2015, and published in the Federal Register (“DOU”) on March 31, 2015. Once the acquisition transaction was completed on May 28, 2015, the Company has held direct interests in GVTPart and indirect interests in GVT. GVTPart. is headquartered in Brazil as its business purpose includes participation in other companies, whether national or foreign, as partner, shareholder or member. Its direct subsidiary (GVT) provides land-line telephone, data, multimedia communication and pay-TV services throughout the Brazilian territory. Under IFRS 3 (R)/CPC 15 (R1) – Business Combinations, business acquisitions are accounted for using the acquisition method. The consideration transferred in a business combination is measured at fair value, which is calculated as the sum of the fair value of assets transferred, the liabilities assumed at acquisition date from the former acquiree’s shareholders and equity interests issued in exchange for control over the acquiree. Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) The acquisition price, as yet calculated on a preliminary basis, is shown below: Gross consideration in cash (Euros 4,663 billion) 15,964,853 (-) Contract Adjustment (Net Debt) (*) (7,060,899) Net consideration in cash 8,903,954 (+) Contingent payment 344,217 (+) Consideration in shares at fair value 8,477,314 (-) Gains on cash flow hedge on transaction Total consideration, net of cash flow hedge 17,348,112 (*) Under review by an expert independent firm, as contractually defined. Please find below a breakdown of the fair value of assets acquired for R$5,118,753, as well as goodwill recorded on the acquisition date. Additionally, we present detailed information on these fair value amounts allocated to each account, taking into consideration prior disclosure restatements, which is allowed for a period of twelve months as from acquisition date, in accordance which the accounting practices adopted. Current assets 1,566,636 Current liabilities 5,274,876 Cash and cash equivalents 399,241 Personnel, charges and social benefits 170,989 Trade accounts receivable, net 947,378 Trade accounts payable 591,767 Inventories 4,641 Taxes, rates and contributions 341,503 Taxes recoverable 147,057 Loans and financing 3,968,553 Prepaid expenses 58,101 Provisions 17,866 Other assets 10,218 Other liabilities 184,198 Noncurrent assets 12,609,860 Noncurrent liabilities 3,782,867 Taxes recoverable 65,797 Taxes, rates and contributions 1,342 Deferred taxes (4) 250,770 Loans and financing 3,088,414 Judicial deposits and garnishments 551,275 Provisions (3) 604,306 Other assets 15,938 Other liabilities 88,805 Property and equipment, net (1) 8,904,052 Intangible assets, net (2) 2,822,028 Fair value of liabilities assumed 9,057,743 Fair value of net assets acquired 5,118,753 Goodwill (5) 12,229,359 Fair value of assets acquired 14,176,496 Total considered, net of cash flow hedge 17,348,112 This includes the allocation of appreciation of property, plant and equipment items (R$368,622). This includes the allocation of fair value assigned to the brand (R$59,000), customer portfolio (R$2,414,000), appreciation and other intangible assets (R$148,169). This includes the allocation of fair value assigned to contingent liabilities (R$437,660). This includes the allocation of deferred taxes on contingent liabilities (R$148,805). This refers to goodwill recorded on the acquisition of GVTPart. based on expected synergies resulting from the business combination, including a nondeductible amount R$574,909, which is under review and adjustments to determine the fair value of identifiable assets acquired and liabilities assumed from GVTPart. This review is expected to be completed shortly, as soon as management has all significant information about the facts, limited to a period not exceeding 12 months after the date of acquisition. Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) The main purpose of the Company’s acquisition of control over GVTPart was to enable the integration of land-line, mobile, data and TV telecommunication services in Brazil, with a view to operating moreeffectively. The acquisition of GVTPart. allows the Company to obtain significant synergies in revenues and costs, thus generating opportunities of cross sales in the individual and corporate market, also allowing optimization of investments, improvement of service quality, reduction of cost of content, acquisition and platform in the pay-TV business, due to economies of scale, as well as reduction of general and administrative expenses, not affecting the Company’s growth potential. The methods and assumptions used to determine the fair values were: Customer portfolio The customer portfolio was valued using the MEEM method (“Multi-period Excess Earnings Method”), which is based on a discounted cash flow calculation of future economic benefits attributable to the customer base, net of eliminated liabilities for contributions involving its generation. In order to estimate the remaining useful life of the customer portfolio, an analysis of the average length of customer relationships was conducted using a churn method. The purpose of the useful life analysis is to estimate a survival curve that anticipates future churn rates in relation to the existing customer base. The so-called Iowa curves were used as an approximation to the customer survival curve. The fair value allocated to the customer portfolio on the acquisition date was R$2,414,000, which will be amortized over 7.77 years on average. Brand The fair value of “GVT” brand was determined through the "relief-from-royalty” method. This method measures the value of the asset by capitalizing the royalties saved by owning intellectual property. In other words, the owner of the brand profits from owning the intangible asset, rather than having to pay royalties for its use. The royalties saved were determined by applying a market royalty rate (expressed as a percentage of revenue) to the future expected revenues from the sale of the product or service associated with the intangible asset. The market royalty rate, normally expressed as a percentage of net revenue, is the rate a knowledgeable willing owner would charge a knowledgeable willing user for use of an asset it owns in an arm’s length transaction. The fair value allocated to the brand on the acquisition date was R$59,000, which will be amortized over 1.5 year. Contingent Consideration As part of the Stock Purchase Agreement and Other Covenants executed by the Company and Vivendi for the acquisition of all GVTPart-issued shares, a contingent consideration was defined for the court deposits made by GVT for the monthly installments of deferred income and social contribution taxes on the amortization of goodwill arising from the corporate restructuring process completed by GVT in 2013. In September 2014, GVT filed for a cancellation of the judicial review and the return of amounts deposited with the courts. If GVT succeeds in receiving (being reimbursed, refunded of or netting) these funds, they will be returned to Vivendi, as long as they are obtained in a final unappealable decision. The period for returning such amount is of up to 15 years. The fair value of the contingent consideration on the acquisition date is R$344,217, recorded in the Company’s noncurrent liabilities as “Loans, financing, lease and contingent consideration” (Note 20), which is subject to monthly monetary adjustments based on the Selic rate. Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) Fair Value of Contingent Liabilities According to IFRS 3(R) Business Combinations, the acquirer must recognize, on the acquisition date, contingent liabilities assumed in a business combination, even if it is not probable that cash outflows will be required to settle the obligation, as long as it is a present obligation arising from past events and its fair value can be measured reliably. In compliance with these requirements, contingent liabilities were recognized in this acquisition at a fair value of R$437,660, which were determined considering the expected cash outflow required to settle the obligation on the acquisition date (Note 18). Other Information Analysis of cash flow upon acquisition R$ thousand Transaction costs on acquisition (included in cash from operations) (a) Cash and cash equivalents in the acquired company (included in cash from investing activities) 399,241 Net balance of cash and cash equivalents on acquisition 387,468 (a) These refer to transaction costs incurred to date that were recorded in the Company’s income statement as operating expenses. The fair value of accounts receivable for service rendering totaled R$947,378 as of acquisition date, which does not differ from the book value comprising the gross amount of R$1,271,314, net of estimated impairment losses totaling R$323,936. From the date of acquisition to the completion of this quarterly information, GVTPart. contributed R$2,477,333 in combined net operating revenue and R$14,584 in combined net incometo the Company. Upon completion of this consolidated quarterly information, the Company was performing a review of and adjustments to the determination of the fair value of identifiable assets acquired and liabilities assumed of GVTPart. This review is expected to be completed shortly, as soon as management has all significant information about the facts, limited to a period not exceeding 12 months after the date of acquisition. In compliance with CVM Instruction No. 565, of June 15, 2015, the Company reports, in Note 35, the pro forma consolidated income statement (not audited or reviewed) for 2014 and for the nine-month periods ended September 30, 2015 and 2014. 4) CASH AND CASH EQUIVALENTS Company Consolidated 09.30.15 12.31.14 09.30.15 12.31.14 Cash and bank checking accounts 127,986 63,136 138,427 64,010 Short-term investments 5,165,889 3,772,168 6,176,814 4,628,679 Total 5,293,875 3,835,304 6,315,241 4,692,689 Highly liquid short-term investments basically correspond to Bank Deposit Certificates (CDB), pegged to the Interbank Deposit Certificate (CDI) rate variation, and are kept at first-tier financial institutions. Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) 5) TRADE ACCOUNTS RECEIVABLE, NET Company Consolidated 09.30.15 12.31.14 09.30.15 12.31.14 Billed amounts 5,475,689 4,957,574 7,115,759 5,538,184 Unbilled amounts 1,476,609 1,280,851 1,942,614 1,410,273 Interconnection amounts 1,604,077 1,579,277 1,626,480 1,579,277 Receivables from related parties (Note 29) 219,353 157,306 194,112 115,048 Gross accounts receivable 8,775,728 7,975,008 10,878,965 8,642,782 Estimated impairment losses (1,658,386) (1,313,956) (2,357,463) (1,619,316) Total 7,117,342 6,661,052 8,521,502 7,023,466 Current 6,879,814 6,470,764 8,169,311 6,724,061 Noncurrent 237,528 190,288 352,191 299,405 Consolidated balances of noncurrent trade accounts receivable include: · At September 30, 2015, R$237,528 (R$190,288 at December 31, 2014) referring to the business model of resale of goods to legal entity, receivable within 24 months. At September 30, 2015, the impact of the present-value adjustment was R$61,036 (R$29,872 at December 31, 2014). · At September 30, 2015, R$114,663 (R$109,117 at December 31, 2014) referring to "Soluciona TI", traded by TData, which consists in lease of IT equipment to small and medium enterprises and receipt of fixed installments over the contractual term. Considering the contractual terms, this product was classified as finance lease. At September 30, 2015, the impact of the present-value adjustment was R$4,730 (R$7,522 at December 31, 2014). The aging list of trade accounts receivable, net of estimated impairment losses, is as follows: Company Consolidated 09.30.15 12.31.14 09.30.15 12.31.14 Falling due 4,826,387 4,853,376 5,920,603 5,107,714 Overdue from 1 to 30 days 985,894 914,709 1,125,327 970,086 Overdue from 31 to 60 days 525,626 318,552 576,042 328,367 Overdue from 61 to 90 days 230,610 207,542 322,487 243,981 Overdue from 91 to 120 days 157,942 75,895 149,767 73,962 Overdue above 120 days 390,883 290,978 427,276 299,356 Total 7,117,342 6,661,052 8,521,502 7,023,466 At September 30, 2015 and December 31, 2014, no customer represented more than 10% of trade accounts receivable, net. Changes in the estimated impairment losses of accounts receivable are as follows: Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) Company Consolidated Balance at 12.31.13 Complement net of estimated losses (Note 24) (658,832) Write-off due to use 413,751 408,607 Balance at 09.30.14 Complement net of estimated losses (237,504) Write-off due to use 138,142 140,035 Balance at 12.31.14 Complement net of estimated losses (Note 24) (958,588) Write-off due to use 480,214 544,377 Business combination (Note 3) - (323,936) Balance at 09.30.15 The balances of current and noncurrent trade accounts receivable, relating to finance lease of “Soluciona TI” product, comprise the following effects: Consolidated 09.30.15 12.31.14 Present value receivable 554,592 497,523 Unrealized financial income 4,730 7,522 Nominal value receivable 559,322 505,045 Estimated impairment losses (288,034) (240,191) Net amount receivable 271,288 264,854 Current 156,625 155,737 Noncurrent 114,663 109,117 At September 30, 2015, the aging list of gross trade accounts receivable referring to “Soluciona TI” product is as follows: Consolidated Nominal value receivable Present value receivable Falling due within 1 year 299,285 299,285 Falling within 5 years 260,037 255,307 Total 559,322 554,592 There are no unsecured residual values resulting in benefits to the lessor nor contingent payments recognized as revenue for the period. 6) INVENTORIES, NET Company Consolidated 09.30.15 12.31.14 09.30.15 12.31.14 Materials for resale (a) 575,793 441,793 624,431 464,718 Consumer materials 55,068 54,847 58,123 55,820 Other inventories 7,746 7,749 7,746 7,749 Gross total 638,607 504,389 690,300 528,287 Estimated impairment losses and obsolescence (45,901) (43,149) (48,486) Total 597,249 458,488 647,151 479,801 (a) This includes, among others, mobile phones, simcards (chip) and IT equipment in stock. Changes in estimated impairment losses and inventory obsolescence are as follows: Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) Company Consolidated Balance at 12.31.13 Complement net of estimated losses (22,874) Reversal of estimated losses 17,630 23,914 Balance at 09.30.14 Complement net of estimated losses (8,138) Reversal of estimated losses 15,896 16,773 Balance at 12.31.14 Complement net of estimated losses (20,951) Reversal of estimated losses 24,871 26,288 Balance at 09.30.15 Additions and reversals of estimated impairment losses and inventory obsolescence are included in cost of goods sold (Note 24). 7) DEFERRED TAXES AND TAXES RECOVERABLE 7.1) Taxes recoverable Company Consolidated 09.30.15 12.31.14 09.30.15 12.31.14 State VAT - ICMS (a) 1,739,184 1,686,062 1,905,570 1,696,578 Income and social contribution taxes recoverable (b) 275,746 597,718 311,040 601,515 Taxes and contribution withheld at source (c) 145,418 115,445 223,002 134,795 PIS and COFINS 89,443 85,662 113,990 86,447 Other 68,110 18,722 80,835 23,532 Total 2,317,901 2,503,609 2,634,437 2,542,867 Current 1,968,971 2,163,404 2,224,794 2,202,662 Noncurrent 348,930 340,205 409,643 340,205 (a) This includes credits arising from acquisition of property and equipment (subject to offsetting in 48 months), in ICMS refund request, which was paid under invoices later cancelled, for the rendering of services, tax substitution, rate difference, among others. (b) These refer to prepayments of income and social contribution taxes, which will be offset against federal taxes to be determined in the future. (c) These refer to credits on Withholding Income Tax (IRRF) on short-term investments, interest on equity and others, which are used as deduction in operations for the period and social contribution tax withheld at source on services provided to public agencies. 7.2) Deferred taxes Deferred income and social contribution tax assets are computed considering expected generation of taxable profit, which were based on a technical feasibility study, approved by the Board of Directors. Deferred taxes were determined considering future realization, as follows: (a) Income and social contribution tax losses: the amount recorded which, in accordance with Brazilian tax legislation, may be offset to the limit of 30% of the tax bases computed for the following years, with no expiry date. (b) Merged tax credit: represented by tax benefits arising from corporate restructuring of goodwill for expected future profitability, whose tax use follows the limit set forth in tax legislation. Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) (c) Income and social contribution taxes on temporary differences: amounts will be realized upon payment of provisions, effective impairment loss of trade accounts receivable, or realization of inventories, as well as upon reversal of other provisions. Significant components of deferred income and social contribution taxes are as follows: Company Balances at 12.31.13 Income statement Comprehensive income Balances at 09.30.14 Income statement Comprehensive income Balances at 12.31.14 Income statement Comprehensive income Other Balances at 09.30.15 Deferred tax asset Income and social contribution tax losses (a) 122,321 (101,069) - 21,252 48,912 - 70,164 (70,164) - - - IRPJ and CSLL on temporary differences (c) Provisions for labor, tax, civil and regulatory contingencies 1,322,244 112,595 - 1,434,839 19,510 - 1,454,349 157,173 - - 1,611,522 Trade accounts payable and other provisions 338,458 174,763 - 513,221 (76,422) - 436,799 84,556 - - 521,355 Customer portfolio and trademarks - 311,141 - 311,141 - - 311,141 - - - 311,141 Estimated impairment losses on accounts receivable 241,203 49,277 - 290,480 13,452 - 303,932 79,980 - - 383,912 Estimated losses on modem and other property and equipment items 164,518 22,375 - 186,893 (19,200) - 167,693 (4,102) - - 163,591 Post-employment benefits 143,537 8,774 - 152,311 3,915 - 156,226 11,425 - - 167,651 Profit sharing 71,287 (12,830) - 58,457 86,602 - 145,059 (84,489) - - 60,570 Provision for loyalty program 31,199 81 - 31,280 228 - 31,508 1,010 - - 32,518 Accelerated accounting depreciation 154,181 3,815 - 157,996 (142,621) - 15,375 (2,588) - - 12,787 Estimated impairment losses on inventory 10,884 818 - 11,702 (1,688) - 10,014 (91) - - 9,923 IRPJ and CSLL on transactions with derivatives and other temporary differences 157,988 (59,536) 1,760 100,212 35,956 19,656 155,824 47,617 122,934 4,616 330,991 Total deferred tax assets 2,757,820 510,204 1,760 3,269,784 19,656 3,258,084 220,327 122,934 4,616 3,605,961 Deferred tax liabilities Merged tax credit (b) (337,535) - - (337,535) - - (337,535) - - - (337,535) IRPJ and CSLL on temporary differences (c) License (719,780) (214,034) - (933,814) (54,082) - (987,896) (162,247) - - (1,150,143) Effects of goodwill generated upon merger of Vivo Part. (110,400) - (678,738) (36,800) - (715,538) (78,820) - - (794,358) Vivo Part. goodwill (480,366) (157,729) - (638,095) (50,982) - (689,077) (152,945) - - (842,022) Technological innovation law (308,490) 46,060 - (262,430) 5,976 - (256,454) 40,969 - - (215,485) Customer portfolio (461,870) 461,870 - Trademarks and patents (479,548) 479,548 - IRPJ and CSLL on temporary differences 17,005 (16,124) (123,646) (9,400) (97,834) (230,880) (11,145) - - (242,025) Total deferred tax liabilities 522,320 - - Total noncurrent assets (liabilities), net 1,032,524 295,526 40,704 122,934 4,616 24,393 Deferred tax assets (liabilities), net Represented in the balance sheet as follows: Noncurrent deferred tax assets, net - 295,526 40,704 24,393 Noncurrent deferred tax liabilities, net - - - Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) Consolidated Balances at 12.31.13 Income statement Comprehensive income Balances at 09.30.14 Income statement Comprehensive income Balances at 12.31.14 Income statement Comprehensive income Business combination Other Balances at 09.30.15 Deferred tax asset Income and social contribution tax losses (a) 262,915 (186,065) - 76,850 16,696 - 93,546 (93,546) - IRPJ and CSLL on temporary differences (c) Provisions for labor, tax, civil and regulatory contingencies 1,327,288 112,926 - 1,440,214 19,624 - 1,459,838 161,337 - 182,447 - 1,803,622 Trade accounts payable and other provisions 398,956 186,903 - 585,859 (83,902) - 501,957 108,093 - 44,699 - 654,749 Estimated impairment losses on accounts receivable 245,556 53,855 - 299,411 15,661 - 315,072 87,434 - 110,138 - 512,644 - Customer portfolio and trademarks - 311,141 - 311,141 - - 311,141 52,349 - - - 363,490 Estimated losses on modem and other property and equipment items 166,174 22,572 - 188,746 (19,040) - 169,706 (31,165) - 31,158 - 169,699 Post-employment benefits 143,537 8,774 - 152,311 3,914 - 156,225 11,425 - - - 167,650 Profit sharing 71,948 (12,930) - 59,018 86,811 - 145,829 (93,936) - 22,870 - 74,763 Accelerated accounting depreciation 154,181 3,815 - 157,996 (142,621) - 15,375 (2,588) - - - 12,787 Estimated impairment losses on inventory 12,885 (317) - 12,568 (1,675) - 10,893 (362) - - - 10,531 Provision for loyalty program 31,199 81 - 31,280 227 - 31,507 1,010 - - - 32,517 IRPJ and CSLL on transactions with derivatives and other temporary differences 157,313 (59,420) 1,760 99,653 36,206 19,656 155,515 (185,192) 122,934 123,160 4,616 221,033 Total deferred tax assets 2,971,952 441,335 1,760 3,415,047 19,656 3,366,604 14,859 122,934 514,472 4,616 4,023,485 Deferred tax liabilities Merged tax credit (b) (337,535) - - (337,535) - - (337,535) - (337,535) IRPJ and CSLL on temporary differences (c) License (719,780) (214,034) - (933,814) (54,082) - (987,896) (162,247) - - - (1,150,143) Effects of goodwill generated upon merger of Vivo Part. (110,400) - (678,738) (36,800) - (715,538) (78,820) - - - (794,358) Vivo Part. goodwill (480,366) (157,729) - (638,095) (50,982) - (689,077) (152,945) - - - (842,022) Technological innovation law (308,490) 46,060 - (262,430) 5,976 - (256,454) 40,969 - - - (215,485) Customer portfolio (461,870) 461,870 - Trademarks and patents (479,548) 479,548 - Negative goodwill on incorporation of shares - (22,838) - (22,838) IRPJ and CSLL on temporary differences 16,785 (16,124) (127,704) (9,749) (97,834) (235,287) 274,478 - (240,864) - (201,673) Total deferred tax liabilities 522,100 - - Total noncurrent assets (liabilities), net 963,435 436,731 144,817 122,934 250,770 4,616 459,431 Deferred tax assets (liabilities), net Restated in the balance sheet as follows: Noncurrent deferred tax assets, net 210,294 436,731 144,817 459,431 Noncurrent deferred tax liabilities, net - - - At September 30, 2015, the amount of R$500,839 in deferred tax credits was not recognized for direct and indirect subsidiaries GVT, POP and Innoweb, as it is not probable that future taxable profits will be available for these subsidiaries to benefit from such tax credits. The table below presents deferred income and social contribution taxes for items charged or credited directly in equity, at September 30, 2015 and 2014. Company/Consolidated 09.30.15 09.30.14 Unrealized losses on investments available for sale 557 1,760 Gains (losses) on derivative transactions 122,377 (16,124) Total 122,934 8) JUDICIAL DEPOSITS AND GARNISHMENTS In some situations, in connection with a legal requirement or presentation of guarantees, judicial deposits are made to secure the continuance of the claims under discussion. These judicial deposits may be required for claims whose likelihood of loss was analyzed by the Company, grounded on the opinion of its legal advisors as a probable, possible or remote loss. Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) Company Consolidated 09.30.15 12.31.14 09.30.15 12.31.14 Judicial deposits Tax 2,841,123 2,647,635 3,262,397 2,665,757 Labor 1,034,169 1,008,745 1,092,785 1,016,019 Civil and regulatory 1,010,346 935,842 1,130,452 936,782 Total 4,885,638 4,592,222 5,485,634 4,618,558 Garnishments 112,450 124,730 123,241 126,667 Total 4,998,088 4,716,952 5,608,875 4,745,225 Current 211,098 202,169 211,098 202,169 Noncurrent 4,786,990 4,514,783 5,397,777 4,543,056 At September 30, 2015, the Company and its subsidiaries had a number of tax-related judicial deposits, reaching the consolidated amount of R$3,262,397 (R$2,665,757 at December 31, 2014). In Note 18, we provide further details on issues arising from the main judicial deposits. Below is a brief description of the main tax-related judicial deposits: · Federal contribution taxes on gross revenue for Social Integration Program (PIS) and for Social Security Financing (COFINS) The Company and TData are involved in disputes related to: (i) claim filed for credits arising from overpayment of tax, not recognized by tax authorities; (ii) tax debt arising from underpayment due to differences in ancillary statements (Federal Tax Debt and Credit Return – DCTF); and (iii) disputes referring to changes in rates and increase in tax bases introduced by Law No. 9718/98. At September 30, 2015, the consolidated balance of judicial deposits amounted to R$34,670 (R$33,040 at December 31, 2014). · Social Contribution Tax for Intervention in the Economic Order (CIDE) The Company is involved in legal disputes for the exemption of CIDE levied on offshore remittances of funds arising from agreements for the transfer of technology, brand and software licensing, etc. At September 30, 2015, the consolidated balance of judicial deposits amounted to R$161,572 (R$153,759 at December 31, 2014). · Telecommunications Inspection Fund (FISTEL) ANATEL collects Installation Inspection Fee (TFI) on extension of licenses granted and on radio base stations, mobile stations and radio links. Such collection results from the understanding of ANATEL that said extension would be a triggering event of TFI and that mobile stations, even if owned by third parties, are also subject to TFI. The Company and TData are challenging the aforesaid fee in court. At September 30, 2015, the consolidated balance of judicial deposits amounted to R$987,802 (R$929,880 at December 31, 2014). Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) · Withholding Income Tax (IRRF) The Company is involved in disputes related to: (i) exemption of IRRF payment on offshore remittances for out-coming traffic; (ii) exemption of IRRF payment on interest on equity; and (iii) IRRF levied on earnings from rent and royalties, wage labor and fixed-income investments. At September 30, 2015, the consolidated balance of judicial deposits amounted to R$66,734 (R$63,295 at December 31, 2014). · Corporate Income Tax (IRPJ) and Social Contribution Tax on Net Profit (CSLL) The Company is involved in disputes related to: (i) debts stemming from offsetting of IRPJ overpayments not recognized by the Brazilian IRS; (ii) requirement of IRPJ estimates and lack of payment of debts in the integrated system of economic and tax information (SIEF); and (iii) underpaid IRPJ amounts. GVTPart. is involved in a dispute relating to the right to monthly amortize goodwill arising from the acquisition of GVTPart. by Vivendi on deducted IRPJ and CSLL amounts. The updated amount at September 30, 2015 is R$363,747. At September 30, 2015, the consolidated balance of judicial deposits amounted to R$395,808 (R$30,325 at December 31, 2014). · Contribution to Empresa Brasil de Comunicação (EBC) On behalf of its members, Sinditelebrasil (Union of Telephony and Mobile and Personal Services) is challenging in court payment of the Contribution to Foster Public Radio Broadcasting to EBC, introduced by Law No. 11652/2008. The Company and TData, as union members, made judicial deposits referring to that contribution. At September 30, 2015, the consolidated balance of judicial deposits amounted to R$836,216 (R$672,593 at December 31, 2014). · Social Security, Work Accident Insurance (SAT) and Funds to Third Parties (INSS) The Company is involved in disputes related to: (i) SAT and funds to third parties (National Institute of Colonization and Agrarian Reform - INCRA and Brazilian Micro and Small Business Support Service - SEBRAE); (ii) joint responsibility for contract labor; (iii) difference in SAT rate (from 1% to 3%); and (iv) gifts. GVTPart is involved in disputes relating to the payment of social security contributions (employers’ contributions), SAT and funds to third parties on the following events: maternity leave, legally ensured 1/3 vacation pay bonus, and first 15 days’ leave due to illness or accident. At September 30, 2015, the consolidated balance of judicial deposits amounted to R$116,503 (R$102,820 at December 31, 2014). · Unemployment Compensation Fund (FGTS) The Company is discussing this matter in court in order to represent its right not to pay surtax of 0.5% and 10% for FGTS introduced by Supplementary Law No. 110/01 levied on deposits made by employers (the proceedings did not result in any reduction of FGTS deposits made by the Company on behalf of its employees). Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) An unfavorable ruling was rendered on the case, establishing conversion of the full deposit amount into federal government income. At December 31, 2014, the consolidated balance of judicial deposits amounted to R$76,459. · Tax on Net Income (ILL) The Company is discussing this matter in court in order to represent its right to offset amounts unduly paid for ILL purposes against future IRPJ payments. On December 19, 2013, the Company settled the debt under discussion by including it in the Federal Tax Recovery Program (REFIS), using the judicial deposit then restricted. The Company is now awaiting conversion into income by the Federal Government. At September 30, 2015, the consolidated balance of judicial deposits amounted to R$57,457 (R$54,723 at December 31, 2014). · Universal Telecommunication Services Fund (FUST) The Company and TData filed an injunction in order to represent their right not to include expenses with interconnection and industrial use of dedicated line in FUST tax base, according to Abridgment No. 7, of December 15, 2005, as it does not comply with the provisions contained in the sole paragraph of article 6 of Law No. 9998/00. At September 30, 2015, the consolidated balance of judicial deposits amounted to R$417,091 (R$394,489 at December 31, 2014). · State Value-Added Tax (ICMS) The Company is involved in disputes related to: (i) ICMS stated but not paid; (ii) ICMS not levied on communication in default; (iii) fine for late voluntary payment of ICMS; (iv) ICMS supposedly levied on access, adhesion, enabling, availability and use of services, as well as supplementary services and additional facilities; (v) right to credit from the acquisition of goods for fixed assets and electric energy; (vi) activation cards for pre-paid services; (vii) and disallowance of ICMS credit referring to Agreement 39. GVTPart is involved in disputes to acquire the right to consign the payment of ICMS amounts on part of pay-TV services, as well as on prepaid telephone services. At September 30, 2015, the consolidated balance of judicial deposits amounted to R$120,426 (R$97,278 at December 31, 2014). · Other taxes, charges and contributions The Company is involved in disputes related to: (i) Service Tax (ISS) on noncore services; (ii) Municipal Real Estate Tax (IPTU) not subject to exemption; (iii) municipal inspection, operation and publicity charges; (iv) land use fee; (v) social security contributions related to supposed failure to withhold 11% on several invoices, bills and receipts of service providers engaged for workforce assignment; and (vi) Public Price for Numbering Resource Management (PPNUM) by ANATEL. At September 30, 2015, the consolidated balance of judicial deposits amounted to R$68,118 (R$57,096 at December 31, 2014). Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) 9) PREPAID EXPENSES Company Consolidated 09.30.15 12.31.14 09.30.15 12.31.14 Fistel rate (a) 274,159 - 274,501 - Advertising and publicity 82,242 198,758 82,444 198,758 Insurance 30,621 33,594 35,439 35,574 Rent 45,858 45,318 45,858 45,318 Financial charges 10,048 8,426 10,048 8,426 Software maintenance, taxes and other 83,623 38,817 123,934 41,698 Total 526,551 324,913 572,224 329,774 Current 499,012 300,567 542,909 303,551 Noncurrent 27,539 24,346 29,315 26,223 (a) This refers to Inspection and Operation Fees for 2014 which were paid in March 2015 and will be amortized until the end of the year. 10) OTHER ASSETS Company Consolidated 09.30.15 12.31.14 09.30.15 12.31.14 Advances to employees and suppliers 164,408 49,827 175,615 50,981 Receivables from related parties (Note 29) 239,053 318,041 130,206 73,042 Credit with suppliers 81,819 114,422 81,819 121,615 Subsidy on handset sales 42,410 45,850 42,410 45,850 Post-employment benefit surplus (Note 32) 15,725 14,515 15,875 14,653 Other realizable assets 63,420 87,068 42,129 87,280 Total 606,835 629,723 488,054 393,421 Current 539,618 535,020 414,792 298,496 Noncurrent 67,217 94,703 73,262 94,925 11) INVESTMENTS a) Information on investees The Company holds interest in subsidiaries and jointly-controlled subsidiaries, as follows: TData: Wholly-owned subsidiary of the Company and headquartered in Brazil, this entity is engaged in the rendering and operation of value added services (SVAs) in telecommunications and related activities; managing the provision of technical assistance and maintenance services related to telecommunications equipment and network, consulting services regarding telecommunications solutions and related activities, and designing, implementing and installing telecommunication-related projects; selling and leasing telecommunications equipment, products and services, among others. GVTPart.: Controlling shareholder of GVT and headquartered in Brazil, the business purpose of GVTPart is to hold interest in other domestic or foreign companies as a partner, shareholder or member. GVT provides land-line telephone, data, multimedia communication and pay-TV services in the entire Brazilian territory (Note 3). Aliança: Jointly-controlled subsidiary (50% interest held by the Company), headquartered in Amsterdam, Netherlands, this entity is engaged in the acquisition and management of subsidiaries, and holding interest in companies of the telecommunications industry. Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) AIX: Jointly-controlled subsidiary headquartered in Brazil, with 50% interest held by the Company, this entity is engaged in holding interest in Refibra Consortium, and in performing activities related to the direct and indirect operation of activities related to the construction, completion and operation of underground networks for optical fiber ducts. ACT: Jointly-controlled subsidiary headquartered in Brazil, with 50% interest held by the Company, this entity is engaged in holding interest in Refibra Consortium, and in performing activities related to the rendering of technical support services for the preparation of projects and completion of networks, by means of studies required to make them economically feasible, and monitor the progress of Consortium-related activities. Below is a summary of significant financial data on the Company’s investees: At 09.30.15 At 12.31.14 Wholly-owed subsidiaries Jointly-controlled subsidiaries Wholly-owned subsidiary Jointly-controlled subsidiaries TData GVTPart. Cia ACT Cia AIX Aliança TData Cia ACT Cia AIX Aliança Equity interest 100.00% 100.00% 50.00% 50.00% 50.00% 100.00% 50.00% 50.00% 50.00% Balance sheet summary: Current assets 1,547,093 1,919,478 10 17,428 188,155 1,749,933 11 12,728 136,350 Noncurrent assets 359,653 9,791,904 - 11,776 - 335,735 - 12,134 - Total assets 1,906,746 11,711,382 10 29,204 188,155 2,085,668 11 24,862 136,350 Current liabilities 602,258 3,735,588 4 4,139 95 883,906 1 3,232 92 Noncurrent liabilities 52,098 1,456,451 - 5,041 - 48,611 - 4,546 - Equity 1,252,390 6,519,343 6 20,024 188,060 1,153,151 10 17,084 136,258 Total liabilities and equity 1,906,746 11,711,382 10 29,204 188,155 2,085,668 11 24,862 136,350 Book value of investment 1,252,390 6,519,343 3 10,012 94,030 1,153,151 5 8,542 68,129 At 09.30.15 At 09.30.14 Wholly-owed subsidiaries Jointly-controlled subsidiaries Wholly-owned subsidiary Jointly-controlled subsidiaries Summary of statement of comprehensive income: TData GVTPart. Cia ACT Cia AIX Aliança TData Cia ACT Cia AIX Aliança Net operating revenue 1,835,121 2,477,333 46 29,546 - 1,574,353 46 41,326 - Cost of sales and services (1,348,575) - (23,313) - (791,246) - (23,326) - Selling expenses (119,652) (505,304) - - - (82,016) - - - General and administrative expenses (11,105) (165,363) (50) (4,150) (82) (20,763) (46) (4,546) (118) Other operating income (expenses), net 2,646 (31,456) - (316) - 30,323 - 1,696 - Financial income (expenses), net 83,103 (399,426) - 1,835 84 75,792 - 731 252 Income (loss) before taxes 942,585 27,209 3,602 2 786,443 - 15,881 134 Income and social contribution taxes (12,625) - (662) - (267,192) - (3,011) - Net income (loss) for the period 623,416 14,584 2,940 2 519,251 - 12,870 134 Book value of net income (loss) for the period, recognized as equity pickup 623,416 14,584 1,470 1 519,251 - 6,435 67 Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) b) Changes in investments Balances at 12.31.14 Additions Capital increase Equity pickup Dividends and Interest on Equity (IOE) Other comprehensive income Balances at 09.30.15 Interest held 1,229,827 2,417,817 4,087,040 639,469 25,802 7,875,778 Wholly-owned subsidiary 1,153,151 2,417,817 4,087,040 638,000 7,771,733 TData 1,153,151 - - 623,416 (524,177) - 1,252,390 GVTPart. - 2,417,817 4,087,040 14,584 - (98) 6,519,343 Jointly-controlled subsidiaries 76,676 - - 1,469 - 25,900 104,045 Aliança 68,129 - - 1 - 25,900 94,030 AIX 8,542 - - 1,470 - - 10,012 ACT 5 - - (2) - - 3 Goodwill (a) 212,058 12,229,359 - 12,441,417 Appreciation of net assets acquired attributed to Company - 2,700,936 - - - 2,569,702 Other interest held 3,129 - 1,492 Other investments (b) 3,129 - (1,637) 1,492 Total investment in subsidiary 1,445,014 17,348,112 4,087,040 508,235 24,165 22,888,389 Aliança 68,129 - - 1 - 25,900 94,030 AIX 8,542 - - 1,470 - - 10,012 ACT 5 - - (2) - - 3 Other investments (b) 3,129 - (1,637) 1,492 Total investments in the consolidated 79,805 - - 1,469 - 24,263 105,537 Balances at 12.31.13 Equity pickup Dividends and Interest on Equity (IOE) Other comprehensive income Balances at 09.30.14 Equity pickup Dividends and Interest on Equity (IOE) Other comprehensive income Balances at 12.31.14 Interest held 853,866 525,753 1,189,994 216,875 2,974 1,229,827 Wholly-owned subsidiary 778,289 519,251 - 1,111,440 216,437 - 1,153,151 TData 778,289 519,251 (186,100) - 1,111,440 216,437 (174,726) - 1,153,151 Jointly-controlled subsidiaries 75,577 6,502 - 78,554 438 2,974 76,676 Aliança 68,607 67 - (3,525) 65,149 6 - 2,974 68,129 AIX 6,965 6,435 - - 13,400 432 (5,290) - 8,542 ACT 5 - - - 5 - - - 5 Goodwill (a) 212,058 - - - 212,058 - - - 212,058 Other interest held 10,772 - - 5,594 - - 3,129 Other investments (b) 10,772 - - (5,178) 5,594 - - (2,465) 3,129 Total investment in subsidiary 1,076,696 525,753 1,407,646 216,875 509 1,445,014 Aliança 68,607 67 - (3,525) 65,149 6 - 2,974 68,129 AIX 6,965 6,435 - - 13,400 432 (5,290) - 8,542 ACT 5 - - - 5 - - - 5 Other investments (b) 10,772 - - (5,178) 5,594 - - (2,465) 3,129 Total investments in the consolidated 86,349 6,502 - 84,148 438 509 79,805 (a) Goodwill: i) R$212,058 from partial spin-off of “Spanish e Figueira”, which was reversed to the Company upon merger of Telefonica Data Brasil Holding S.A. (TDBH) in 2006; and ii) R$12,229,359 from acquisition of GVTPart. (Note 3). (b) Other investments (tax incentives and interests held in companies) are measured at fair value. Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) 12) PROPERTY AND EQUIPMENT, NET a) Breakdown At September 30, 2015 Company Consolidated Cost of property and equipment Accumulated depreciation Net balance Cost of property and equipment Accumulated depreciation Net balance Switching equipment 17,611,400 (14,803,861) 2,807,539 20,050,047 (15,804,871) 4,245,176 Transmission equipment and media 39,083,729 (27,852,044) 11,231,685 46,695,239 (30,195,806) 16,499,433 Terminal equipment/modem 11,444,268 (9,893,479) 1,550,789 14,806,766 (11,358,195) 3,448,571 Infrastructure 13,766,954 (10,375,469) 3,391,485 14,172,162 (10,492,522) 3,679,640 Land 312,890 - 312,890 315,491 - 315,491 Other property and equipment items 3,527,107 (2,819,185) 707,922 4,401,510 (3,332,855) 1,068,655 Estimated losses (151,626) - (151,626) (219,264) - (219,264) Assets and construction in progress 1,499,104 - 1,499,104 1,587,214 - 1,587,214 Total 87,093,826 21,349,788 101,809,165 30,624,916 At December 31, 2014 Company Consolidated Cost of property and equipment Accumulated depreciation Net balance Cost of property and equipment Accumulated depreciation Net balance Switching equipment 17,140,731 (14,599,055) 2,541,676 17,147,961 (14,606,044) 2,541,917 Transmission equipment and media 37,199,508 (26,990,931) 10,208,577 37,200,161 (26,991,399) 10,208,762 Terminal equipment/modem 10,838,174 (9,227,487) 1,610,687 10,882,788 (9,254,451) 1,628,337 Infrastructure 13,486,180 (10,000,989) 3,485,191 13,497,058 (10,010,123) 3,486,935 Land 314,350 - 314,350 314,350 - 314,350 Other property and equipment items 3,394,231 (2,722,927) 671,304 3,549,258 (2,833,705) 715,553 Estimated losses (156,592) - (156,592) (156,728) - (156,728) Assets and construction in progress 1,706,538 - 1,706,538 1,714,738 - 1,714,738 Total 83,923,120 20,381,731 84,149,586 20,453,864 b) Changes Company Switching equipment Transmission equipment and media Terminal equipment/modem Infrastructure Land Other property and equipment items Estimated losses (a) Assets and construction in progress Total Balance at 12.31.13 2,364,940 8,432,306 1,455,849 3,466,208 314,558 598,308 1,913,860 18,377,905 Additions (Capex) 8,268 74,018 122,534 21,803 - 72,473 (594) 3,392,528 3,691,030 Write-offs, net (752) (27,534) (2,408) (919) (208) (1,606) - (12,961) (46,388) Net transfers 310,998 1,863,444 647,948 312,847 - 77,254 (484) (3,280,179) (68,172) Depreciation (Note 24) (327,091) (998,018) (668,245) (397,931) - (156,426) - - (2,547,711) Balance at 09.30.14 2,356,363 9,344,216 1,555,678 3,402,008 314,350 590,003 2,013,248 19,406,664 Additions (Capex) 3,774 29,872 27,582 25,443 - 88,827 594 1,713,032 1,889,124 Write-offs, net (18) (6,900) (379) (367) - (611) 12,016 (5,886) (2,145) Net transfers 295,832 1,178,524 270,349 200,158 - 47,122 - (2,013,856) (21,871) Depreciation (114,275) (337,135) (242,543) (142,051) - (54,037) - - (890,041) Balance at 12.31.14 2,541,676 10,208,577 1,610,687 3,485,191 314,350 671,304 1,706,538 20,381,731 Additions (Capex) 4,725 121,301 84,418 29,934 - 141,945 - 3,365,946 3,748,269 Write-offs, net (3,859) (20,443) (2,591) (2,114) (74) (1,714) 4,966 (14,589) (40,418) Net transfers 635,549 2,017,896 557,761 277,664 (1,386) 65,304 - (3,558,791) (6,003) Depreciation (Note 24) (370,552) (1,095,646) (699,486) (399,190) - (168,917) - - (2,733,791) Balance at 09.30.15 2,807,539 11,231,685 1,550,789 3,391,485 312,890 707,922 1,499,104 21,349,788 Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) Consolidated Switching equipment Transmission equipment and media Terminal equipment/modem Infrastructure Land Other property and equipment items Estimated losses (a) Assets and construction in progress Total Balance at 12.31.13 2,365,290 8,432,543 1,468,057 3,468,495 314,558 594,957 1,967,726 18,441,647 Additions (Capex) 8,268 74,018 133,307 21,803 - 96,346 (594) 3,367,810 3,700,958 Write-offs, net (752) (27,534) (2,408) (919) (208) (1,606) 1,681 (14,184) (45,930) Net transfers 310,998 1,863,444 647,948 312,847 - 105,106 (484) (3,304,579) (64,720) Depreciation (Note 24) (327,174) (998,056) (674,272) (398,339) - (164,602) - - (2,562,443) Balance at 09.30.14 2,356,630 9,344,415 1,572,632 3,403,887 314,350 630,201 2,016,773 19,469,512 Additions (Capex) 3,774 29,872 30,121 25,443 - 76,470 594 1,737,750 1,904,024 Write-offs, net (18) (6,900) (379) (367) - (611) 12,054 (5,925) (2,146) Net transfers 295,832 1,178,524 270,506 200,158 - 66,969 - (2,033,860) (21,871) Depreciation (114,301) (337,149) (244,543) (142,186) - (57,476) - - (895,655) Balance at 12.31.14 2,541,917 10,208,762 1,628,337 3,486,935 314,350 715,553 1,714,738 20,453,864 Additions (Capex) 121,187 573,500 312,995 41,469 - 168,515 (5,607) 3,372,090 4,584,149 Write-offs, net (3,868) (21,900) (2,591) (2,633) (74) (5,995) 7,421 (21,008) (50,648) Net transfers 747,477 1,962,038 571,057 149,280 (1,386) 174,929 - (3,597,882) 5,513 Depreciation (Note 24) (445,163) (1,321,691) (854,341) (416,666) - (234,153) - - (3,272,014) Business combination (Note 3) 1,283,626 5,098,724 1,793,114 421,255 2,601 249,806 (64,350) 119,276 8,904,052 Balance at 09.30.15 4,245,176 16,499,433 3,448,571 3,679,640 315,491 1,068,655 1,587,214 30,624,916 (a) The Company and its subsidiaries recognized a provision for potential obsolescence of materials used in property and equipment maintenance, based on levels of historical use and expected future use. c) Depreciation rates Property and equipment items are depreciated on a straight-line basis at the following annualrate: Description Company Consolidated Switching equipment 10.00 to 14.29 8.33 to 20.00 Transmission equipment and media 5.00 to 14.29 2.50 to 25.00 Terminal equipment/modem 10.00 to 66.67 10.00 to 66.67 Infrastructure 2.50 to 66.67 2.50 to 66.67 Other property and equipment items 10.00 to 25.00 10.00 to 66.67 d) Property and equipment items given in guarantee At September 30, 2015, the Company had consolidated amounts of fixed asset items given in guarantee for lawsuits, amounting to R$165,524 (R$130,000 at December 31, 2014). e) Capitalization of borrowing costs At September 30, 2015 and December 31, 2014, the Company and its subsidiaries did not capitalize borrowing costs, as there were no qualifying assets. f) Reversible assets The STFC service concession arrangement establishes that all assets owned by the Company and that are indispensable to the provision of the services described in the referred to arrangement are considered reversible assets and are deemed to be part of the service concession assets. These assets will be automatically returned to ANATEL upon termination of the service concession arrangement, according to the regulation in force. At September 30, 2015, the estimated residual value of reversible assets was R$7,898,857 (R$7,639,587 at December 31, 2014), which comprised switching and transmission equipment and public use terminals, external network equipment, energy equipment and system and operation support equipment. Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) g) Finance lease Below are the amounts related to finance lease arrangements, in which the Company is a lessee, segregated by type of property and equipment item. Company/Consolidated 09.30.15 12.31.14 Annual depreciation rates (%) Cost of property and equipment Accumulated depreciation Net balance Cost of property and equipment Accumulated depreciation Net balance Transmission equipment and media 5% 213,235 (19,948) 193,287 209,935 (12,062) 197,873 Infrastructure 5% 6,674 (2,225) 4,449 5,279 (2,032) 3,247 Other assets 20% 116,945 (80,871) 36,074 78,295 (78,295) - Total 336,854 233,810 293,509 201,120 13) INTANGIBLE ASSETS, NET a) Breakdown At September 30, 2015 Company Consolidated Cost of intangible assets Accumulated amortization Net balance Cost of intangible assets Accumulated amortization Net balance Indefinite useful life Goodwill 10,013,222 - 10,013,222 22,454,639 - 22,454,639 Finite useful life Software 11,885,915 (9,792,634) 2,093,281 12,511,647 (10,218,929) 2,292,718 Customer portfolio 1,990,278 (1,066,826) 923,452 4,404,278 (1,204,404) 3,199,874 Trademarks and patents 1,601,433 (336,820) 1,264,613 1,660,433 (353,209) 1,307,224 License 20,052,123 (4,188,673) 15,863,450 20,052,123 (4,188,673) 15,863,450 Other intangible assets 158,104 (153,734) 4,370 308,158 (168,791) 139,367 Software in progress 74,645 - 74,645 74,645 - 74,645 Total 45,775,720 30,237,033 61,465,923 45,331,917 At December 31, 2014 Company Consolidated Cost of intangible assets Accumulated amortization Net balance Cost of intangible assets Accumulated amortization Net balance Indefinite useful life Goodwill 10,013,222 - 10,013,222 10,225,280 - 10,225,280 Finite useful life Software 11,242,808 (9,232,751) 2,010,057 11,279,547 (9,266,911) 2,012,636 Customer portfolio 1,990,278 (880,402) 1,109,876 1,990,278 (880,402) 1,109,876 Trademarks and patents 1,601,433 (275,187) 1,326,246 1,601,433 (275,187) 1,326,246 License 20,052,007 (3,505,409) 16,546,598 20,052,007 (3,505,409) 16,546,598 Other intangible assets 152,026 (151,913) 113 152,026 (151,913) 113 Software in progress 66,675 - 66,675 66,675 - 66,675 Total 45,118,449 31,072,787 45,367,246 31,287,424 Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) b) Changes Company Indefinite useful life Finite useful life Goodwill Software Customer portfolio Trademarks and patents Licenses Other intangible assets Software in progress Total Cost Balance at 12.31.13 10,013,222 1,983,624 1,358,442 1,410,453 14,474,566 336 46,348 29,286,991 Additions (Capex) - 317,560 - 155,348 472,908 Write-offs, net - (124) - (124) Net transfers - 176,565 - - 42,892 - (154,737) 64,720 Amortization (Note 24) - (570,255) (186,424) (63,156) (558,971) (179) - (1,378,985) Balance at 09.30.14 10,013,222 1,907,370 1,172,018 1,347,297 13,958,487 157 46,959 28,445,510 Additions (Capex) - 179,614 - - 2,770,320 - 111,991 3,061,925 Write-offs, net - Net transfers - 114,145 - - 1 - (92,275) 21,871 Amortization - (191,072) (62,142) (21,051) (182,210) (44) - (456,519) Balance at 12.31.14 10,013,222 2,010,057 1,109,876 1,326,246 16,546,598 113 66,675 31,072,787 Additions (Capex) - 404,770 - - 116 9,210 263,266 677,362 Write-offs, net - (28) - (28) Net transfers - 264,407 - - 1 (3,109) (255,296) 6,003 Amortization (Note 24) - (585,925) (186,424) (61,633) (683,265) (1,844) - (1,519,091) Balance at 09.30.15 10,013,222 2,093,281 923,452 1,264,613 15,863,450 4,370 74,645 30,237,033 Consolidated Indefinite useful life Finite useful life Goodwill Software Customer portfolio Trademarks and patents Licenses Other intangible assets Software in progress Total Cost Balance at 12.31.13 10,225,280 1,987,634 1,358,442 1,410,453 14,474,566 336 46,348 29,503,059 Additions (Capex) - 318,118 - 155,348 473,466 Write-offs, net - (124) - (124) Net transfers - 176,565 - - 42,892 - (154,737) 64,720 Amortization (Note 24) - (571,781) (186,424) (63,156) (558,971) (179) - (1,380,511) Balance at 09.30.14 10,225,280 1,910,412 1,172,018 1,347,297 13,958,487 157 46,959 28,660,610 Additions (Capex) - 179,612 - - 2,770,320 - 111,991 3,061,923 Net transfers - 114,145 - - 1 - (92,275) 21,871 Amortization - (191,533) (62,142) (21,051) (182,210) (44) - (456,980) Balance at 12.31.14 10,225,280 2,012,636 1,109,876 1,326,246 16,546,598 113 66,675 31,287,424 Additions (Capex) - 432,840 - - 116 9,210 263,266 705,432 Write-offs, net - (27) - (27) Net transfers - 252,891 - - 1 (3,109) (255,296) (5,513) Amortization (Note 24) - (614,672) (324,002) (78,022) (683,265) (6,825) - (1,706,786) Business combination (Note 3) 12,229,359 209,050 2,414,000 59,000 - 139,978 - 15,051,387 Balance at 09.30.15 22,454,639 2,292,718 3,199,874 1,307,224 15,863,450 139,367 74,645 45,331,917 Breakdown of goodwill as of September 30, 2015 and December 31, 2014 is as follows: Company Consolidated Ajato Telecomunicação Ltda. 149 149 Spanish e Figueira (merged into TDBH) (a) - 212,058 Santo Genovese Participações Ltda. (b) 71,892 71,892 Telefônica Televisão Participações S.A. (c) 780,693 780,693 Vivo Participações S. A. (d) 9,160,488 9,160,488 GVT Participações S.A. (e) - 12,229,359 Total 10,013,222 22,454,639 (a) Goodwill from partial spin-off of “Spanish e Figueira”, which was reversed to the Company upon merger of Telefônica Data Brasil Holding S.A. (TDBH) in 2006. (b) Goodwill generated upon acquisition of equity control of Santo Genovese Participações (parent company of Atrium Telecomunicações Ltda.), in 2004. (c) Goodwill generated upon acquisition of Telefônica Televisão Participações (formerly Navytree) merged in 2008, economically based on a future profitability analysis. (d) Goodwill generated upon acquisition/merger of Vivo Participações in 2011. (e) Goodwill generated upon acquisition of GVT Participações in 2015 (Note 3). Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) c) Amortization rates The Company’s finite-lived intangible assets are amortized on a straight-line basis, at the following annual rates: Description Company Consolidated Software 20.00 20.00 Customer portfolio 11.76 11.76 to 12.99 Trademarks and patents 5.13 5.13 to 66.67 Licenses 3.60 to 6.67 3.60 to 6.67 Other intangible assets 20.00 5.00 to 20.00 14) PERSONNEL, SOCIAL CHARGES AND BENEFITS Company Consolidated 09.30.15 12.31.14 09.30.15 12.31.14 Salaries and compensations 26,095 27,754 32,247 27,754 Personnel and social benefits 351,779 267,736 520,405 271,082 Employees’ profit sharing 137,657 197,019 160,552 199,284 Share-based payment plans (Note 31) 22,214 18,793 22,244 18,793 Other indemnities 2,465 193,297 3,837 193,297 Total 540,210 704,599 739,285 710,210 Current 517,996 585,770 717,041 591,381 Noncurrent 22,214 118,829 22,244 118,829 15) TRADE ACCOUNTS PAYABLE Company Consolidated 09.30.15 12.31.14 09.30.15 12.31.14 Sundry suppliers 6,272,709 6,521,830 7,169,520 6,794,000 Amounts to be transferred 145,888 103,016 158,291 102,915 Interconnection / interlink 335,301 445,192 366,165 445,192 Related parties (Note 28) 548,417 605,594 307,524 299,084 Total 7,302,315 7,675,632 8,001,500 7,641,191 16) TAXES, CHARGES AND CONTRIBUTIONS Company Consolidated 09.30.15 12.31.14 09.30.15 12.31.14 Income taxes - - 42,799 16,355 Income and social contribution taxes payable - - 42,799 16,355 Indirect taxes 1,105,278 1,277,709 1,547,964 1,332,444 ICMS 830,513 968,800 1,053,233 969,953 PIS and COFINS 187,980 194,627 343,242 236,556 Fust and Funttel 34,393 35,975 84,836 35,975 ISS, CIDE and other taxes 52,392 78,307 66,653 89,960 Total 1,105,278 1,277,709 1,590,763 1,348,799 Current 1,047,733 1,236,330 1,503,420 1,281,673 Noncurrent 57,545 41,379 87,343 67,126 Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) 17) DIVIDENDS AND INTEREST ON EQUITY (IOE) a) Dividends and interest on equity receivable The Company had dividends receivable from TData amounting to R$ 174,726 at December 31, 2014. Changes: Company Balance at 12.31.14 174,726 Supplementary dividends for 2014 524,185 Dividends and interest on equity received Balance at 09.30.15 - For the cash flow statement, interest on equity and dividends received from the subsidiary are allocated to “Investing Activities”. b) Dividends and interest on equity payable Breakdown: Company/Consolidated 09.30.15 12.31.14 Telefónica Internacional S.A. 895,471 316,008 Telefónica S.A. 786,143 261,318 SP Telecomunicações Participações Ltda. 605,465 198,350 Telefónica Chile S.A. 1,819 626 Noncontrolling interests 1,302,226 719,019 Total 3,591,124 1,495,321 Changes: Company / Consolidated Balance at 12.31.14 1,495,321 Supplementary dividends for 2014 2,768,592 Interim dividends and interest on equity (net of IRRF) 1,222,000 Unclaimed dividends and interest on equity Payments of dividends and interest on equity IRRF on shareholders exempted from interest on equity 5,730 Balance at 09.30.15 3,591,124 For the cash flow statement, interest on equity and dividends paid to shareholders are recognized in “Financing Activities”. Interest on equity and dividends not claimed by shareholders expire within three years from the initial payment date. Should dividends and interest on equity expire, these amounts are recorded against equity for later distribution. Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) 18) PROVISIONS AND CONTINGENCIES The Company, as an entity and also as successor to the merged companies, and its subsidiaries are parties in administrative proceedings and labor, tax and civil claims filed in different courts. The management of the Company and its subsidiaries, based on the opinion of its legal counsel, recognized provisions for lawsuits for which an unfavorable outcome is considered probable. Breakdown of and changes in provisions, whose unfavorable outcome is probable, in addition to contingent liabilities and provision for dismantling, are as follows: Company Provisions for contingencies Labor Tax Civil and regulatory Contingent liabilities (PPA) (a) Provision for decommissioning (b) Total Balances at 12.31.13 988,180 2,133,934 970,403 275,677 235,998 4,604,192 Additions 149,005 167,231 437,735 - 24,557 778,528 Write-offs due to payment (64,021) (174,953) - - (360,261) Write-offs due to reversal (20,791) (190,200) (16,098) (11,148) (281,542) Monetary restatement 34,162 125,445 69,824 14,073 - 243,504 Balances at 09.30.14 1,006,755 2,341,798 1,112,809 273,652 249,407 4,984,421 Additions 84,650 4,122 94,724 - 112,525 296,021 Write-offs due to payment (3,611) (54,388) - - (136,380) Write-offs due to reversal (6,107) 12,739 (857) (115,003) (129,298) Monetary restatement 20,172 43,696 31,587 4,813 - 100,268 Balances at 12.31.14 1,013,126 2,379,898 1,197,471 277,608 246,929 5,115,032 Additions 277,583 149,432 559,530 - 51,795 1,038,340 Write-offs due to payment (76,471) (266,466) - (550,266) Write-offs due to reversal (55) (159,765) (10,558) (8,367) (232,128) Monetary restatement 74,228 149,841 131,236 17,507 372,812 Balances at 09.30.15 1,104,225 2,602,645 1,462,006 284,557 290,357 5,743,790 At 09.30.15 Current 121,608 - 723,865 - - 845,473 Noncurrent 982,617 2,602,645 738,141 284,557 290,357 4,898,317 At 12.31.14 Current 124,599 - 549,677 - - 674,276 Noncurrent 888,527 2,379,898 647,794 277,608 246,929 4,440,756 Consolidated Provisions for contingencies Labor Tax Civil and regulatory Contingent liabilities (PPA) (a) Provision for decommissioning (b) Total Balances at 12.31.13 988,180 2,148,800 970,403 275,677 240,753 4,623,813 Additions 149,005 167,244 437,735 - 24,557 778,541 Write-offs due to payment (64,021) (174,953) - - (360,261) Write-offs due to reversal (20,791) (190,200) (16,098) (11,148) (281,542) Monetary restatement 34,162 126,382 69,824 14,073 - 244,441 Balances at 09.30.14 1,006,755 2,357,614 1,112,809 273,652 254,162 5,004,992 Additions 84,650 4,122 94,724 - 112,525 296,021 Write-offs due to payment (3,611) (54,388) - - (136,380) Write-offs due to reversal (6,107) 12,739 (857) (115,003) (129,298) Monetary restatement 20,172 44,023 31,587 4,813 - 100,595 Balances at 12.31.14 1,013,126 2,396,041 1,197,471 277,608 251,684 5,135,930 Additions 282,344 149,432 591,967 21,964 57,057 1,102,764 Write-offs due to payment (76,472) (289,577) - (575,119) Write-offs due to reversal (55) (163,265) (10,558) (8,367) (236,456) Monetary restatement 74,228 152,981 132,412 29,559 5,678 394,858 Business combination (Note 3) 15,739 2,834 80,377 437,660 85,562 622,172 Balances at 09.30.15 1,122,156 2,624,761 1,549,385 756,233 391,614 6,444,149 At 09.30.15 Current 126,987 - 736,576 - - 863,563 Noncurrent 995,169 2,624,761 812,809 756,233 391,614 5,580,586 At 12.31.14 Current 124,599 - 549,677 - - 674,276 Noncurrent 888,527 2,396,041 647,794 277,608 251,684 4,461,654 Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) (a) Refers to contingent liabilities arising from Purchase Price Allocation (PPA) generated in acquisition of the controlling interest of Vivo Participações in 2011 and of GVT Part. in 2015 (Note3). (b) Refer to costs to be incurred to return the sites (locations for installation of base radio, equipment and real estate) to their respective owners in the same conditions as they were at the time of execution of the initial lease agreement. 18.1) Provisions and labor contingencies Amounts involved Company Consolidated Risk nature/level 09.30.15 12.31.14 09.30.15 12.31.14 Probable provisions 1,104,225 1,013,126 1,122,156 1,013,126 Possible contingencies 229,624 229,715 337,692 229,715 Provisions and labor contingencies involve labor claims filed by former employees and employees at outsourced companies (the later alleging joint or subsidiary liability) claiming for, among other issues, overtime, salary equalization, post-retirement salary supplements, job hazard premium, additional for unhealthy work conditions and claims related to outsourced services. The Company is also defendant in labor claims filed by retired former employees regarding the Medical Care Plan for Retired Employees (PAMA), which require, among other issues, the annulment of the change occurred in such plan. Most claims await decision by the Regional Labor Court of São Paulo. Based on the opinion of its legal advisors and the current jurisdictional benefits, management considers this claim as a possible risk. No amount has been allocated for these claims, since in the case of loss, it is not possible to estimate the Company’s loss. Additionally, the Company is a party to public civil actions filed by the Department of Labor, in respect to the decision to restrain the Company from continuing to hire outsourced companies to carry out the Company’s main activities. No amounts were allocated to the possible likelihood of an unfavorable outcome related to these public civil actions in the table above, since in these phases, in the event of loss, it is not possible to estimate the Company’s monetary loss. 18.2) Provisions and tax contingencies Amounts involved Company Consolidated Risk nature/level 09.30.15 12.31.14 09.30.15 12.31.14 Probable provisions 2,602,645 2,379,898 2,624,761 2,396,041 Federal 2,484,270 2,302,029 2,504,628 2,318,172 State 100,516 61,134 100,793 61,134 Municipal 17,859 16,735 19,340 16,735 Possible contingencies 23,357,796 21,186,885 25,702,868 21,401,796 Federal 5,097,085 4,973,141 5,823,189 4,981,909 State 11,179,294 9,805,466 12,314,302 9,930,020 Municipal 710,430 658,468 757,619 660,084 ANATEL 6,370,987 5,749,810 6,807,758 5,829,783 Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) Provisions for probable tax contingencies Federal taxes The Company and/or its subsidiaries are parties to administrative and judicial proceedings relating to: (i) claims resulting from the non-ratification of compensation and refund requests formulated by the Company; (ii) social contributions referring to supposed failure to pay 11% on the value of invoices received from service providers hired through transfer of labor; (iii) CIDE levied on the remittance of amounts abroad related to technical and administrative assistance and similar services, as well as royalties; (iv) non-inclusion of interconnection and EILD expenses in the FUST base; (v) contribution to Empresa Brasileira de Comunicação, created by Law No. 11652/08; (vi) TFI/TFF on mobile stations; (vii) IRRF on interest on equity; (viii) Price for Numbering Resources Management (PPNUM) by ANATEL instituted by Resolution No. 451/06; (ix) Social Investment Fund (Finsocial) offset amounts; (x) failure to pay withholding social contribution tax levied on services rendered, remuneration, salaries and other salary bases; (xi) COFINS – requirement resulting from non-inclusion of financial income into the tax base; (xii) additional charges to the PIS and COFINS tax base, as well as additional charges to COFINS required by Law No. 9718/98; and (xiii) Tax on Net Income (ILL). At September 30, 2015, total consolidated provisions amounted to R$2,504,628 (R$ 2,318,172 at December 31, 2014). State taxes The Company and/or its subsidiaries are parties to administrative and judicial proceedings in progress referring to (i) ICMS tax credits on electric power and other ICMS credits without documentation (ii) ICMS not levied on telecommunication services; (iii) disallowance of ICMS tax incentives for cultural projects; (iv) environmental administrative fine; (v) disallowance of ICMS credit referring to Agreement 39; (vi) co-billing; and (vii) rate difference. At September 30, 2015, total consolidated provisions amounted to R$100,793 (R$61,134 at December 31, 2014). Municipal taxes The Company and/or its subsidiaries are parties to various municipal tax proceedings referring to (i) IPTU; (ii) ISS levied on real estate lease services and noncore and supplementary activities; (iii) surveillance, control, and monitoring fee (TVCF); and (iv) withholding of ISS on outsourced services. At September 30, 2015, total consolidated provisions amounted to R$19,340 (R$16,735 at December 31, 2014). Possible tax contingencies According to the understanding of Management and its legal counsel, there is the likelihood of loss in federal, state and municipal proceedings, in addition to the proceedings with ANATEL, as follows: Federal taxes The Company and/or its subsidiaries are parties to various administrative and judicial proceedings, at the federal level, which are awaiting decisions in various court levels. Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) Among these lawsuits, the following are highlighted: (i) protest letters due to non-ratification of compensation requests made by the Company; (ii) social security contribution (INSS) on compensation payment for salary devaluation arising from losses caused by “Plano Verão” (Summer Plan) and “Plano Bresser” (Bresser Plan), SAT (Occupational Accident Insurance), Social Security and payables to third parties (INCRA and SEBRAE), supply of meals to employees, 11% retention (labor assignment); (iii) IRRF on the funds remittance abroad related to technical services and to administrative support and similar services, as well as royalties; (iv) PIS levied on roaming; (v) CPMF levied on operations resulting from the technical cooperation agreement with the National Treasury Department (STN) (offsetting throughthe Integrated System ofFederal Government Financial Administration - SIAFI) and on foreign-exchange contracts required by the Brazilian Central Bank; (vi) IRPJ and CSLL related to deductions on revenues from reversal of provisions; (vii) IRPJ and CSLL - disallowance of costs and sundry expenses not evidenced; (viii) deductions of COFINS from loss in swap transactions; (ix) PIS / COFINS accrual basis versus cash basis; (x) IRPJ payable in connection with allocation of excess funds to Northeast Investment Fund (FINOR), Amazon Region Investment Fund (FINAM) or Economic Recovery Fundof Espírito Santo State (FUNRES); and (xi) IRPJ on derivative operations; (xii) IRPJ and CSLL – disallowance of expenses related to the goodwill paid in the acquisition of Celular CRT S.A., goodwill arising from the privatization process and corporate restructuring of Vivo S.A. and goodwill arising from merger of Navytree and TDBH; (xiii) goodwill arising from the acquisition of GVT Holding by Vivendi, (xiv) temporary import duty reduction (“ex-tarifário”), revoking of the benefit granted by the Foreign Trade Chamber (CAMEX) Resolution No. 6, increase in the import duty from 4% to 28%; (xv) IPI levied on shipment of fixed access units from the Company's establishment to customers under the free lease system; (xvi) PIS and COFINS levied on aggregate-value services; (xvii) INSS – Stock Options: requirement of social security contributions on the amounts paid by the Group companies to their employees under the stock option plan; and (xviii) IOF required on loan, intercompany and credit transactions. At September 30, 2015, consolidated amounts totaled R$5,823,189 (R$4,981,909 at December 31, 2014). State taxes The Company and/or its subsidiaries are parties to various administrative and judicial proceedings related to ICMS, at the state level, which are awaiting decisions in various court levels. Among these lawsuits, the following are highlighted: (i) provision of facility, utility and convenience services and rental of the “Speedy” service modem; (ii) international calls (DDI); (iii) undue credit related to the acquisition of items intended to property, plant and equipment and lack of proportionate credit reversal referring to the acquisition of property, plant and equipment items; (iv) amounts unduly appropriated as ICMS tax credits; (v) service provided outside São Paulo state with ICMS paid to São Paulo State; (vi) co-billing, (vii) tax substitution with a fictitious tax base (tax guideline); (viii) use of credits related to acquisition of electric power; (ix) secondary activities, value added and supplementary services (Agreement 69/98); (x) tax credits related to opposition/challenges referring to telecommunications services not provided or mistakenly charged (Agreement 39/01); (xi) shipment of goods with prices lower than acquisition prices (unconditional discounts); (xii) deferred collection of ICMS - interconnection (DETRAF – Traffic and Service Provision Document); (xiii) credits derived from tax benefits granted by other states; (xiv) disallowance of tax incentives related to cultural projects; (xv) transfers of assets among business units owned by the Company; (xvi) communications service tax credits used in provision of services of the same nature; (xvii) card donation for prepaid service activation; (xviii) reversal of credit from return and free lease in connection with assignment of networks (used by the Company itself and exemption from public bodies); (xix) DETRAF fine, (xx) ICMS on own consumption; (xxi) ICMS on exemption of public bodies; (xxii) issue of invoices with negative ICMS amounts; (xxiii) new tax register bookkeeping without previous authorization by tax authorities; (xxiv) membership; and (xxv) services not measured. Telefônica Brasil S. A. NOTES TO QUARTERLY INFORMATION Nine-month period ended September 30, 2015 (In thousands of reais, unless otherwise stated) For the Rio de Janeiro and São Paulo States, GVTPart. has set up a provision in the amount or R$28,661, since payment of this tax is deemed as probable. This amount is recorded in the balance sheet under “Other taxes, charges and contributions”. At September 30, 2015, consolidated amounts totaled R$12,314,302 (R$9,930,020 at December 31, 2014). Local taxes The Company and/or its subsidiaries are parties to various administrative and judicial proceedings, at the local level, which are awaiting decisions in various court levels. Among these lawsuits, the following are highlighted: (i) ISS – secondary activities, value added and supplementary services; (ii) withholding ISS; (iii) IPTU; (iv) Land Use Fee; (v) municipal fees; (vi) tariff for Use of Mobile Network (TUM), infrastructure lease; (vii) advertising services; (viii) services provided by third parties; (ix) business management consulting services provided by Telefónica Internacional (TISA); (x) ISS tax levied on caller ID services and on cell phone activation and (xi) ISS on continuous rendered service, provision, reversal and cancelled invoices. At September 30, 2015, consolidated amounts totaled R$757,619 (R$660,084 at December 31, 2014). ANATEL Universal Telecommunication Services Fund (FUST) Petitions for injunctions were filed seeking the right to not include expenses with interconnection and Industrial Use of Dedicated Line in FUST tax base, according to Abridgment No. 7, of December 15, 2005, as it does not comply with the provisions contained in sole paragraph of article 6 of Law No. 9998/00, which are awaiting a decision in 2nd court level. A number of delinquency notices referring to debit entry were issued by ANATEL at the administrative level to set up the tax credit related to interconnection, EILD and other revenues that are not earned from the provision of telecommunications services. At September 30, 2015, consolidated amounts totaled R$3,506,712 (R$3,139,254 at December 31, Telecommunications Technology Development Fund (FUNTTEL) The Company and its subsidiary are parties to administrative and judicial proceedings which are waiting to be tried at the lower administrative court and the court of appeals.
